Name: Council Regulation (EEC) No 1779/88 of 9 June 1988 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164 / 130 . 6 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1779/88 of 9 June 1988 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the products listed in the tables appearing in Annexes I , II and III shall be suspended at the level indicated in respect of each of them . These suspensions shall apply:  from 1 July to 30 September 1 988 for the product listed in the table appearing in Annex I ,  from 1 July to 31 December 1988 for the products listed in the table appearing in Annex II ,  from 1 July 1988 to 30 June 1989 for the products listed in the table appearing in Annex III . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission , Whereas production of the products referred to in this Regulation is at present inadequate or non-existent within the Community and producers are thus unable to meet the needs of user industries in the Community; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely; Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production ; Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 June 1988 . For the Council The President N. BLÃ M No L 164 / 2 Official Journal of the European Communities 30 . 6 . 88 ANNEX I CN code Description Rate of autonomous duty ( % ) ex 3504 00 00 Crude proteinaceous material , containing interferon alpha-2b , obtained from genetically manipulated Escherichia coli, for further purification to human interferon alpha-2b ( a) 3 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88 Official Journal of the European Communities No L 164/ 3 ANNEX II CN code Description Rate of autonomous duty ( % ) ex 2904 10 00 Methanesulphonic acid 0 ex 2904 90 10 Methanesulphonyl chloride 0 ex 2917 39 90 Benzene-1 ,2,4-tricarbonyl trichloride 0 ex 2922 29 00 Dobutamine ( INN ) and its salts 0 ex 2922 49 90 Cetraxate hydrochloride (INNM) 0 ex 2925 19 90 Tetramethrin (ISO ) 0 ex 2926 90 90 Isophthalonitrile 6 ex 2932 90 70 l,3:2,4-Di-0-benzylidene-D-glucitol , with a purity of 96% or more by weight 0 ex 2932 90 90 2,3-Dihydro-2,2-dimethylbenzofuran-7-ol with a purity of 99,5% or more by weight 0 ex 2937 10 90 Protirelin tartrate (INNM ) 0 ex 2937 22 00 ex 2937 29 90 9,21-Dichloro-ll-fceta,17-dihydroxy-16-&lt;z/p/?&lt;z-methylpregna-l,4-diene-3,20-dione-17-(2-furoate) 0 ex 2939 90 90 Vindesine sulphate (INNM) 0 ex 2941 90 90 Morensin (INN) and its salts 0 ex 2941 90 00 Cefixime (INN) 0 ex 3002 10 10 Whooping-cough immunoplasma 0 ex 3004 9019 ex 3004 90 99 Purified collagen dispersed in a phosphate physiological saline solution whether or not containing lidocaine (INN ) 3 ex 3505 10 50 0-(2-Hydroxyethyl)amylopectin hydrolysate 0 ex 3815 90 00 Catalyst in the form of rodlets of a diameter of 3 mm or more but not exceeding 10 mm, consisting of oxides of copper and chromium , for use in the manufacture of fatty alcohols ( a ) 0 ex 3815 90 00 Catalyst in powder form consisting of oxides of chromium, copper and barium, for use in the manufacture of fatty alcohols (a ) 0 ex 3823 90 91 Tetramethylammonium hydroxide dissolved in methanol 0 ex 3823 90 99 Calcined bauxite ( refractory grade) 0 ex 3901 10 90 Polyethylene containing by weight 0,25% or more of carbonyl groups in the chain , in pellet form 6 ex 3901 20 00 Polyethylene, in one of the forms mentioned in note 6 ( b ) to Chapter 39 , having a density of not less than 0,958 g/cm3 at 23 °C and containing by weight not more than :  50 ppm of aluminium ,  2 ppm of calcium ,  2 ppm of chromium ,  2 ppm of iron ,  2 ppm of nickel ,  2 ppm of titanium,  8 ppm of vanadium, for the manufacure of chlorosulphonated polyethylene (a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164/ 4 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 3901 20 00 Polyethylene , in one of the forms mentioned in note 6 (b ) to Chapter 39 , having a specific gravity of not less than 0,945 and not more than 0,985 g/ cm3 for the manufacture of typewriter ribbon or similar ribbon ( a ) 0 ex 3901 90 00 Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 0 ex 3901 90 00 Ionomer resin consisting of a salt of a terpolymer of ethylene , isobutyl acrylate and methacrylic acid 0 ex 3903 90 00 Copolymer, entirely of maleic anhydride and styrene , whether or not containing a styrene-butadiene block copolymer in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3903 90 00 Copolymers, solely of allyl alcohol with styrene , which have an acetyl value of not less than 175 0 ex 3907 20 90 tf/p/?fl-4-Hydroxybutyl-ome,gtf-hydroxypoly ( oxytetramethylene), with a halogen or metal content each of less than 1 mg/kg and a colour of not more than 20 units on the Hazen scale 0 ex 3907 20 90 Poly(oxypropylene) having alkoxysilyl end-groups 0 ex 3919 90 50 ex 3921 11 00 Copolymers , solely of allyl alcohol with styrene, which have an acetyl value of not less than 175 , in the form of film 0 ex 3920 42 10 Polyvinyl chloride film , biaxially orientated , of a thickness of 10 micrometres or more but not exceeding 20 micrometres 0 ex 3920 62 00 Polyethylene terephthalate film of a thickness of 100 micrometres or more but not exceeding 130 micrometres , for use in the manufacture of photopolymer printing plates (a ) 0 ex 3920 62 00 ex 3920 63 00 ex 3920 69 00 ex 3921 90 19 Transparent film consisting of polyester coated with a layer of indium and silver 0 ex 3920 92 00 Poly(eps/7o «-caprolactam ) film having a softening point of not less than 200 °C 0 ex 3920 99 19 ex 3921 90 50 Polyimide sheet and strip 0 ex 3920 99 50 Biaxially orientated polyvinyl alcohol film containing not less than 99% by weight of polyvinyl alcohol , uncoated , with a thickness of not more than 1 mm 0 ex 3920 99 50 ex 3921 90 60 Ion-exchange membranes of fluorinated plastic material , for use in chlor-alkali electrolytic cells ( a) 0 ex 4104 10 91 ex 4104 21 00 Leather of East India kip , whole , whether or not the heads and legs have been removed , each weighing more than 4,5 kg net and not more than 8 kg, not further prepared than vegetable tanned , whether or not having undergone further preservative treatment with oil , but obviously unsuitable for immediate use in the manufacture of leather articles 0 ex 5404 90 90 Polyimide strip 0 ex 5911 10 00 Needle punched synthetic fibre felts on a woven synthetic fibre base not containing polyester , coated or covered on one side with polytetrafluoroethylene film , for the manufacture of filtration products ( a ) 0 ex 7019 32 00 ex 7019 39 00 Non-woven products of non-textile glass fibre, of a weight per square metre of not more than 1 20 g and a fibre diameter , excluding any coating , of not more than 7 micrometres , for the manufacture of filtration products ( a ) 0 ex 7019 90 10 Non-textile glass fibres in which fibres of a diameter of less than 3,5 micrometres predominate 0 ex 8471 93 50 Floppy disc storage units for automatic data-processing machines 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88 Official Journal of the European Communities No L 164 / 5 CN code Description Rate of autonomous duty ( % ) ex 8471 99 90 ex 8473 10 00 ex 8473 10 00 ex 8473 30 00 ex 8473 10 00 ex 8473 30 00 ex 8473 10 00 ex 8473 30 00 ex 8473 10 00 ex 8473 30 00 ex 8473 30 00 ex 8473 30 00 ex 8473 30 00 Optical reader for reading dot-matrix printing characters and converting them into electrical signals , comprising a read head containing an optical detector, an amplifier , a focusing lens and two lamps , linked by one or two flat cables to a central module of which the dimensions do not exceed 200 x 220 mm , comprising a printed circuit board on which are mounted a microprocessor, an image recognition circuit and an analogue-to-digital converter Integrated memory unit for electronic typewriters , comprising a printed circuit with two or four static read/write random-access memories each with 8 K x 8 bit capacity, electronic control components and memory back-up-batteries, contained in a cartridge fitted with connectors , of external dimensions not exceeding 1 1 x 40 x 90 mm, and bearing:  an identification marking consisting of or including the following combination of letters : MEMOCART or  other identification markings relating to devices complying with the abovementioned description Dot-matrix displays consisting of a layer of liquid crystal between two glass sheets or plates with a maximum of 15 360 dots ( arranged in 64 lines and 240 columns), complete with an interface electronics board in C-MOS technology whose exterior dimensions do not exceed 186 x 75 x 15 mm , with not more than 544 contact areas Dot-matrix displays , whose external dimensions do not exceed 15 x 90 x 280 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 30 720 dots ( arranged in 64 lines and 480 columns), mounted on a printed-circuit board comprising electronic components providing drive functions , with or without cable and connector Dot-matrix displays , whose external dimensions do not exceed 15x62x276 mm excluding cables and connectors consisting of a layer of liquid crystals between two glass sheets or plates with 32 768 dots ( arranged in 64 lines and 512 columns), mounted on a printed-circuit board comprising electronic components providing drive and control functions , with or without cable and connector Displays unit with maximum dimensions, excluding cables and connectors , of 15 x 115 x 290 mm , comprising two layers or sheets of glass enclosing 128 000 liquid-crystal dots ( arranged in 200 rows and 640 columns), fixed to a printed circuit fitted with electronic components performing control functions , with or without cables and connectors Ferrite magnetic heads of Winchester technology for disc file peripherals , as well as carrying arms equipped with such magnetic heads , capable of recording to a density of not less than 10 tracks per millimetre Magnetic bubble memories with a storage capacity of not more than four megabits contained in a housing the exterior dimensions of which do not exceed 43 X 44 mm, with not more than 42 connecting pins or contact areas and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : BDL0133 MBM2011 FBM 64 DA BDL 0134 MBM 2256 7110 BDN 0151 FBM 54 DB 7114-1 or  other identification markings relating to devices complying with the abovementioned description Component forming the arithmetic / logic element of a central processing unit , comprising not more than nine printed circuit boards , the dimensions of which do not exceed 290 x 310 mm on each of which are mounted not more than 121 ECL gate arrays or ECL random access memories (ECL-RAMs ) and combinations thereof contained in a framework .the dimensions of which do not exceed 61 1 x 501 X 596 mm which serves as a housing and interconnector for the printed circuit boards, which bear: 0 0 0 0 0 0 0 0 No L 164/ 6 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8473 30 00 (cont'd) ex 8473 30 00 ex 8473 40 00 ex 8483 10 90 ex 8501 10 99 ex 8501 10 99 ex 8501 10 99 ex 8501 10 99 ex 8501 10 99  an identification marking consisting of or including one of the following combinations of figures and letters : CO1B 2675 E 500 CO1B 2675 H 500 CO1B 2675 H 501 CO1B 2675 H 502 CO1B 2675 H 503 CO1B 2675 H 504 or  other identification markings relating to devices complying with the abovementioned description Assemblies for automatic data-processing machines , consisting of two stacked substrate layers with one or two static random-access memories of bipolar technology ( bipolar S-RAMs) in the form of monolithic integrated circuits , each with a storage capacity of 1 Kbit and with a maximum storage capacity of 4 Kbits , contained in a housing the exterior dimensions of which do not exceed 13x13 mm, with not more than 23 connecting pins and bearing:  an identification marking , consisting of or including one of the following combinations of figures : 770965 4599497 . 7379442 or  other identification markings relating to devices complying with the abovementioned description Thermal printer heads of thick or thin film technology consisting of a printed circuit with at least one tantalum capacitor and an electrolytic capacitor contained in a metal support with connector , printer element and heat sink , supplied with the appropriate support and transport roll Integrally forged and roughly shaped generator and turbine shafts of a weight exceeding 215 tonnes DC electric motor, brushless , with a torque of not more than 0,2 Nm, with a coupling flange of a diameter of 74 mm, a spindle of a diameter of 40 mm , rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % , with cables and connectors DC electric motor, brushless , with a torque of not more than 0,20 Nm, with outside rotor of a maximum diameter of 55 mm , coupling flange of a diameter of 77 mm and precision-made chuck of a diameter of44 mm , four-phase winding, rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % and fitted with wires and connectors DC electric motor, brushless , with a torque ofnot more than 0,05 Nm, an outside rotor of a maximum diameter of 92 mm, aluminium precision-made hub with an outside diameter of 40 mm, two-phase winding , rated speed of 3 600 rpm, supply voltage of 12 V ± 10 % Hybrid stepping motor with an angle of step 0,9 ° , 400 steps per revolution , two- or four-phase rotation sequence and bipolar windings , comprising a rotor, a laminated stator enclosed between two square section flanges with sides not more than 40 mm wide and fitted with biterminate shaft , wires and connectors Hybrid stepping motor with an angle of step of 0,9 °, 400 steps per revolution , two-phase rotation sequence and bipolar windings, comprising a rotor and a stator encapsulated in a cylindrical housing with a maximum diameter of 47 mm and maximum thickness of 14 mm, fitted with a single shaft output and cables with connectors 0 0 0 0 0 0 0 0 0 No L 164 / 730 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty % ex 8501 10 99 ex 8501 10 99 Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution and two-phase rotation sequence , and bipolar windings, comprising a rotor , a laminated stator enclosed between two square section flanges with sides not exceeding 40 mm , an integral 2- or 3-phase tachometer enclosed in a cap with a maximum diameter of 35 mm , and separate cables and connectors for the motor and tachometer outputs , with maximum dimensions of 40 x 40 x 62 mm, including the shaft Hybrid stepping motor with an angle of step of 0,9 ° , 400 steps per revolution , two-phase rotation sequence with bipolar winding, comprising a rotor , a laminated stator enclosed between two flanges , one of square section with a side of 40 mm maximum, the other front face having a shaped profile with two projections with fixing slots , an integral two- or three-phase tachometer enclosed in a cover of diameter of 35 mm maximum, separate cables and connectors for the motor and tachometer outputs , with overall dimensions not exceeding 40 x 40 x 62 mm, including the shaft but excluding the projections of the front flange Direct-current bipolar stepping motor with a single stator , an output of not more than 37,5 W, a rotary angle / step of 180 ° , two steps per rotation , a two-phase rotation cycle with single-pole winding , an output torque of not less than 0,1 x 10"6 Nm and not more than 0,1 x 10"4 Nm and a supply voltage of not more than 3 V ex 8501 10 99 ex 8504 40 99 Static converter consisting of a combination of seven diodes in cascade , for output voltages of not less than 40 kV DC with a load current of not less than 3 mA ex 8506 19 10 Lithium iodine single cell battery with dimensions not exceeding 45 x 9 x 23 mm and a voltage not exceeding 2,8 V ex 8506 19 10 Unit consisting of not more than two lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 28 connecting pins and incorporating a control circuit 0 0 0 0 0 0 0 0 0 0 0 0 ex 8506 19 90 Dry zinc/ carbon batteries of a voltage of not less than 5 ,5 V and not more than 6,5 V and of a size not exceeding 110 x 90 x 5 mm, for incorporation in film cassettes for instant pictures ( a ) ex 8517 90 91 ex 8523 20 10 Assembly for telephonic apparatus consisting of a microphone , protecting circuit and four-way connecting socket , mounted on a printed circuit , with dimensions not exceeding 22 x 40 mm Rigid magnetic disks , prelubricated , oxide type, with a coercivity of 800 Oe, an outer diameter of 95 mm , an inner diameter of 25 mm and a thickness of 1,27 mm Rigid magnetic disks with a thin-film metallic coating, having a coercivity of more than 600 Oe, an external diameter of 130 mm , an internal diameter of 40,5 mm and a thickness of 1,27 mm or of 1,9 mm ex 8523 20 10 ex 8523 20 10 ex 8529 10 70 Rigid magnetic disks with a thin-film metallic coating, having a coercivity of more than 600 Oe, an external diameter of not less than 200 mm and not more than 230 mm , an internal diameter of not less than 63,5 mm and not more than 100 mm , and a thickness of 1,9 mm Ceramic filter package comprising two ceramic filters with three connecting pins and one ceramic resonator with two connecting pins, each having a frequency of 10,7 MHz ± 30 kHz, contained in a housing the exterior dimensions of which do not exceed 10 x 10 x 5 mm Gold capacitor with a rated capacitance of 100 mF, an operating voltage of 5,5 V and a leakage current of not more than 100 | µA, contained in a cylindrical housing of a height of less than 8 mm and a diameter of not more than 14 mm ex 8532 29 00 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164/ 8 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8532 30 10 Variable plate capacitor with plastic dielectric , with a capacitance of not more than 2 x 355 pF for the AM section and not more than 2 x 20 pF for the FM section , contained in a housing the exterior dimensions of which do not exceed 21 x 24 mm 0 ex 8532 30 90 Adjustable capacitor , in the form of a circular plate with a diameter of not more than 2,5 mm, fitted with a screw head in its centre and two connecting tags, of a thickness not exceeding 3 mm and a capacity of from 5 to 30 picofarads , for the manufacture of products falling within Chapter 91 ( a ) 0 ex 8533 29 00 Device consisting of fixed resistors with a positive temperature coefficient having a nominal resistance in DC of 19,6 Q at 20 °C , an insulation resistance of more than 1 M £2 , for the protection of telephone exchanges against prolonged increases in voltage of not more than 1 000 V, contained in a housing the exterior dimensions of which do not exceed 48 x 19 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 20793 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8533 40 10 Slide potentiometers with one or two resistor tracks and a slide distance of 20 mm , contained in a housing with not more than eight connecting pins 0 ex 8534 0011 ex 8534 00 19 Single-face printed circuit , of dimensions not exceeding 30 X 30 mm, for the manufacture of products falling within Chapter 91 ( a ) 0 ex 8536 41 10 ex 8536 41 90 ex 8536 49 00 Thermal relays contained in a hermetically sealed glass cartridge not exceeding 35 mm in length excluding wires , with a maximum leakage rate of 10"6 cm3 He / sec at one bar in the temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment ( a ) 0 ex 8536 50 00 Telephone line switch assembly consisting of one moveable and one stationary bifurcated spring with contact area of diffused gold on palladium silver inlay, mounted in polycarbonate material , and of dimensions not exceeding 40 x 20 x 13 mm 0 ex 8536 50 00 Reed switches in the form of a glass capsule containing not more than three electrical contacts on metal arms and a small quantity of mercury 0 ex 8540 11 90 Colour cathode-ray tubes with a slit mask , equipped with electron guns placed side by side (in-line technology), with a distance between stripes of the same colour of not more than 0,85 mm and having the following characteristics :  a diagonal screen measurement of not less than 84 cm  a diagonal angle of deflection of not more than 110 °  a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X 0,628 0,306 0,150 Y 0,346 0,599 0,070 0 ex 8540 20 90 Photomultiplier consisting of a photocathode tube with nine dynodes , for light of wavelength of 160 nanometres or more but not exceeding 930 nm , of a diameter not exceeding 14 mm and a height not exceeding 94 mm 10 ex 8540 30 00 Colour cathode-ray rubes with a dot mask , equipped with electron guns placed side by side (in-line technology), with a distance of less than 0,45 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of not less than 42 cm or less than 26 cm, a diagonal angle of deflection of not more than 90 ° and convergence errors exceeding 0,8 mm at the corners ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30. 6 . 88 Official Journal of the European Communities No L 164/ 9 CN code Description Rate of autonomous duty ( % ) ex 8540 30 00 (cont'd) a built-in system, inseparably linked to the tube , for the absorption of vibration (so called potting system) without internal magnetic screen a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green 0,29 0,60 blue 0,15 0,06 X Y or X Y or X Y or X Y or X Y or X Y 0,64 0,33 0,64 0,34 0,62 0,33 0,610 0,350 0,61 0,35 0,62 0,35 0,31 0,595 0,21 0,615 0,307 0,595 0,205 0,680 0,29 0,60 0,155 0,07 0,15 0,06 0,150 0,065 0,15 0,065 0,15 0,065 ex 8540 30 00 Colour cathode-ray tubes with a dot mask equipped with electron guns in a triangular fashion (delta technology) with a distance of less than 0,4 mm between colour dots and with at least one of the following characteristics :  a diagonal screen measurement of at least 66 cm  equipped with a phosphor layer calibrated with the following nominal coordinates for the colour dots : red green blue X 0,64 0,29 0,15 Y 0,33 0,60 0,06 or X 0,64 0,31 0,155 Y 0,34 0,595 0,07 or X 0,610 0,307 0,150 Y 0,350 0,595 0,065 or X 0,61 0,205 0,15 Y 0,35 0,680 0,065 or X 0,62 0,29 0,15 Y 0,35 0,60 0,065 0 0 0 0 0 ex 8540 30 00 ex 8540 30 00 Flat screen monochrome cathode-ray tubes having a diagonal screen measurement of not less than 142 mm and not more than 145 mm , a luminescence of between 300 and 400 lumen , a resolution of between 0,06 and 0,1 mm, phosphor types P 1 or P 55 or P 56 , an anode voltage ofmore than 34 kV , a focus voltage of more than 7 kV and a cathode current of not less than 3 mA Cathode-ray tubes with a memory (direct view storage tubes) for the reproduction of alphanumeric and analogue data , equipped with a scanning device, for reading the images Continuous wave magnetron with a power output of less than 1 000 W , for the manufacture of microwave ovens of CN code 8516 50 00 ( a ) ex 8540 41 00 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88No L 164 / 10 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8540 89 11 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 350 x 300 mm excluding leads. The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 8540 91 00 Tungsten elements coated with insulating material , grids and cathodes for use in the manufacture of electron guns for monochrome cathode-ray tubes (a) 0 ex 8540 91 00 Deflector yoke for cathode-ray tubes with an operating frequency of between 31 250 Hz and 64 000 Hz incorporating a quadripolar magnet 0 ex 8541 10 91 Silicon power rectifier diodes of planar technology, with a recovery time of less than 100 ns , a maximum recurring reverse voltage of 200 V, and average conducting-state current of 2,5 A, contained in a housing the exterior dimensions of which do not exceed 11x17 mm 0 ex 8541 10 99 Germanium-gold diodes with forward voltage not exceeding 1 V at 5 mA 0 ex 8541 29 90 Transistor with a power of not less than 150 W at a voltage of not less than 160 Y and with a cut-off frequency of not less than 20 MHz, contained in a housing the exterior dimensions of which do not exceed 37 x 22 mm , with not more than 3 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8541 40 10 2 SA 1170 2 SC 2774 2 SA 1215 2 SC 2921 2 SA 1494 2 SC 3858 or  other identification markings relating to devices complying with the abovementioned description Light-emitting diode (LED ) made from a gallium-based semiconductor compound , mounted in a rectangular housing the exterior dimensions of which do not exceed 4x20x21 mm, with two connecting pins , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 LT 9305 SLF 209 LT 9306 SLF 909 or  other identification markings relating to devices complying with the abovementioned description, for use in the manufacture of radio broadcast receivers and sound recorders or reproducers ( a ) 0 ex 8541 40 10 Assembly consisting of not more than 10 light-emitting diodes (LEDs) made from a gallium-based semiconductor compound, mounted in a rectangular housing the exterior dimensions of which do not exceed 68 x25 x4 mm , with not more than 20 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 9355 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of radio broadcast receivers and sound recorders or reproducers (a) 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164/ 1130 . 6 . 88 Official Journal of the European Communities CN code Rate of autonomous duty ( % ) Description ex 8541 40 10 ex 8541 40 10 ex 8542 20 00 ex 8541 40 10 ex 8542 20 00 ex 8541 40 93 Laser diode with one photodiode, emitting light of a nominal wavelength of 780 nm, contained in a housing having a diameter of not more than 10 mm and a height of not more than 7 mm, with 3 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : LT 022 or  other identification markings relating to devices complying with the abovementioned description Digital display of a size not exceeding 25 x 35 mm, consisting of a printed circuit board on which are mounted, under a plastic cover , up to 22 light-emitting diodes manufactured from gallium-based semiconductor compounds. Each display consists of a single character with or without a plus or minus sign and/ or one or two dots Digital displays , consisting of a printed circuit board of a size not exceeding 35 X 90 mm with a single line of characters , not less than three in number , comprising light-emitting diodes made from gallium-based semiconductor compounds mounted thereon . Each character is composed of up to eight segments with or without a decimal point and the line of characters has a protective cover of plastic Opto-electronic circuit consisting of one or more light-emitting diodes and one or more photodiodes with amplifier circuit , contained in a plastic housing with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HC PL 2400 HC PL 5700 HC PL 5730 or  other identification markings relating to devices complying with the abovementioned description Quartz crystal oscillating at a frequency of 32 768 Hz, contained in a cylindrical housing of a length not exceeding 8,2 mm and a diameter not exceeding 3 ,2 mm , for the manufacture of products falling within Chapter 91 (a) Polarized ceramic piezo-electric crystals oscillating in a frequency range of not less than 500 and not more than 12 500 kHz , contained in a housing the exterior dimensions of which do not exceed 14 x 15 mm, with not more than 3 connecting pins Electrically erasable, programmable read-only memories (so-called E2PROMs), in the form of an unmounted monolithic integrated circuit (chip ) with a storage capacity of 16 Kbits , used in the manufacture of microwave systems for the identification of persons and objects (a ) Write buffer memory, of C-MOS technology , with an organization of 4 x 16 bits comprising 8 bits of address and 8 bits of data , and 4-bit parity in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 68 connecting pins , and bearing:  an idendification marking consisting of or including the following combination of figures and letter: 0 7 0 0 0 0 0 0 ex 8541 60 00 ex 8541 60 00 ex 8542 11 30 ex 8542 11 71 R 2020 / 16 or  other identification markings relating to devices complying with the abovementioned descriptions (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 164 / 12 30 . 6 . 88Official Journal of the European Communities CN code Description Rate of autonomous duty ( % )-- ex 8542 11 71 Static random-access memories of C-MOS technology (C-MOS S-RAMs), in the form of a monolithic integrated circuit with a storage capacity of 1 6 x 4 bits , an access time not exceeding 35 ns , contained in a housing the exterior dimensions ofwhich do not exceed 9x21 mm, with not more than 1 6 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C189 CY7C190 CY74S189 CY54S189 CY27S03 CY27S07 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random-access memories of C-MOS technology ( C-MOS S-RAMs), with a storage capacity of 256 x 4 bits and an access time not exceeding 60 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 1 2 x 29 mm, with not more than 22 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : CY7C122 CY 93422 CY93L422 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 2 K x 8 bits and with a nominal standby power of 0,005 mW at 25 °C , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 7 7 TC5516APL-2 TC5516AFL-2 TC5516APL TC65516AFL TC5517CPL-15 TC5517CPL-20 TC5517CFL-15 TC5517CFL-20 TC5517BPL-20 TC5517BPL-25 TC5517BFL-20 TC5517BFL-25 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Non-volatile memory consisting of a C-MOS S-RAM, with a capacity of 16 Kbits and internal power supply, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 19x36 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : DS 1220 Y MK 48 Z 02 ( B ) or  other identification markings relating ' to devices complying with the abovementioned description No L 164 / 1330 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ex 8542 11 71 Static random-access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 5532 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random-access memories of C-MOS technology ( C-MOS S-RAMs), with a storage capacity qf 8 K x 8 bits with an access time of not less than 80 ns , in the form of a monolithic integrated circuit , contained in a plastic housing the exterior dimensions of which do not exceed 18 x 39 mm , with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD4464C-15 PD4464C-20 PD4464G-15 PD4464G-20 MB8464A-10 MB8464A-10L MB8464A-10LL MB8464A-15 MB8464A-15L MB8464A-15LL MB8464A-12 MB8464-12L MB8464-12LL TC5564PL-15 TC5564PL-20 TC5565PL-12 TC5565PL-15 TC5565FL-12 TC5565FL-15 TC5565PL-12L TC5565PL-15L TC5565FL-12L TC5565FL-15L HM6264P-10 HM6264P-12 HM6264P-15 HM6264LP-10 HM6264LP-12 HM6264LP-15 HY6264P-15 KM6264AL-10 MB8464-15 MB8464-15L MB8464-15LL or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 ex 8542 11 71 Non-volatile memory consisting of a static read/write random access memory of C-MOS technology (C-MOS S-RAM), with a storage capacity of 64 Kbits and an internal energy source , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 x 42 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DS 1225 Y or an identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random access memories ( S-RAMs ) of C-MOS technology , with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39 X 17 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HM 62256 , PD 43256 C , TC 55257 P or  other identification markings relating to devices complying with the abovementioned description NoL 164 / 14 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 ex 854211 71 ex 8542 11 71 Non-volatile memory consisting of a static C-MOS random-access memory, with a storage capacity of 256 Kbits and built-in energy source, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the. following combinations of figures and letters : DS 1230 DS 1235 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of N-MOS (including H-MOS ) technology (N-MOS S-RAMs), with a storage capacity of 256 x 4 bits with an access time not exceeding 25 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 9122 - 25 91 L 22 - 25 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 8 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 4008 8112 4118 8114 4801 8185 8104 PD 421 8108 or  other identification markings relating to devices complying with the abovementioned description Static read/write random-access memories of N-MOS (including H-MOS) technology (N-MOS S-RAMs), with a storage capacity of 72 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TMM 2089 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories ( S-RAMs) of MOS technology , with a storage capacity of 1 K x 4 bits and access time not exceeding 25 ns, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 8 x 32 mm, with not less than 24 connecting pins and bearing: 0 0 0 0 0 30 . 6 . 88 Official Journal of the European Communities No L 164 / 15 CN code Description Rate of autonomous duty { % ) ex 8542 11 71 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : AM 9150-20 AM 9150-25 CY 7 C 150-15 CY 7 C 150-25 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of bipolar technology ( bipolar S-RAMs), with a storage capacity of 64x9 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x40 mm , with not more than 28 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : 82 S 09 MBM 93419 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of bipolar technology (bipolar S-RAMs) consisting of a substrate layer on which are mounted either 1 or 2 chips each having a storage capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 23 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 770639 770823 5120360 7379769 0 0 0 0 0 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Static random-access memories of TTL technology (TTL S-RAMs), with a storage capacity of 1 Kbit and an access time not exceeding 45 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 30 mm , with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures: 93422 93425 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Dynamic FIFO (first in , first out ) read /write memory, of N-MOS ( including H-MOS ) technology , with a storage capacity of 7 280 or 9 080 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 36 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PD 41101 PD 41102 or  other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88No L 164 / 16 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8542 11 71 Dynamic random-access memories of C-MOS technology ( C-MOS D-RAMs), with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17x34 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HM 50256 P 51 C 256 P 51 C 259 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Dynamic random-access read/write memory of N-MOS (including H-MOS ) technology ( N-MOS D-RAMs), with a storage capacity of 64 K x 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 34 mm, with not more than 20 connecting pins arranged in two parallel lines (dual-in-line package ) and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HM 50464 MSM 4464 MB 81464 PD 41254 PD 41464 TMM 41464 TMS 4464 0 10 0 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Dual port dynamic random-access memory (D-RAM ) of N-MOS ( including H-MOS ) technology , with data registers and a serial read output control , with a storage capacity of 256 Kbits, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MB 81461 PD 41264 or other identification markings relating to devices complying with the abovementioned description ex 854211 71 Dynamic random-access memories (D-RAMs), of N-MOS (including H-MOS ) technology, with a storage capacity of 256 Kbits and an access time not exceeding 150 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 12 x 22 mm, with not more than 20 connecting pins with zig-zag in-line package and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: HM 50256 ZP MB 81256 P PD 41256 V or  other identification markings relating to devices complying with the abovementioned description 10 30 . 6 . 88 Official Journal of the European Communities No L 164 / 17 CN code Description Rate of autonomous duty (% ) ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 Random-access memories of ECL technology ( ECL-RAMs ) with a storage capacity of 256 x 4 bits , and the access time not exceeding 8 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do notexceed 11x32 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 10422 or  other identification markings relating to devices complying with the abovementioned description Random-access memories of ECL technology (ECL-RAMs) with a storage capacity of 4 Kbits and an access time not exceeding 50 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 11x32 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10470 10474 or  other identification markings relating to devices complying with the abovementioned description Random-access memories of ECL technology (ECL-RAMs ) with a storage capacity of 16 Kbits and an access time not exceeding 1 5 ns in the form of a monolithic integrated circuit , contained in a housing the dimensions of which do not exceed 18 x 37 mm , with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures : 10480 10484 100484 or  other identification markings relating to devices complying with the abovementioned description Dynamic read/write random-access memories manufactured in N-MOS (including H-MOS ) technology (D-RAMs), consisting of a substrate layer with not less than two and not more than eight chips having a storage capacity of 128 , 192 or 256 Kbits and a storage capacity of not less than 256 Kbits and not more than two megabits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 57 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 6025841 6031587 6870392 7379172 6025843 6031591 6870393 7379174 6025856 6870395 7379176 6025858 7379181 or  other identification markings relating to devices complying with the abovementioned description Read-only memories ( ROMs), with a storage capacity of 16 K x 8 bits , with read-register and serial output control , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 50x16 mm , with not more than 40 connecting pins and bearing: 0 0 0 0 No L 164 / 18 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty % ex 8542 11 71 (cont'd) an identification marking consisting of or including one of the following combinations of figures : from 62000 to 62999 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 ex 8542 11 71 Read-only memory in C-MOS technology (C-MOS ROM) with a storage capacity of 256 Kbits and a standby current of not more than 0,03 mA, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 50 mm , with not more than 54 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HN 61256 HN 613256 MB 83256 or  other identification markings relating to devices complying with the abovementioned description Read-only memory of C-MOS technology (C-MOS ROM) with a storage capacity of one megabit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HN 62301 P MB 83 1000 MB 83 1124 TC 53 1000 P or  other identification markings relating to devices complying with the abovementioned description Programmable , non-erasable, read-only memories ( PROMs) of Schottky TTL technology , with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 24 connecting pins or contact areas , and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 0 7 7 0 ex 8542 11 71 27 S 12 5305 6305 76 LS 03 27 S 13 5306 6306 7620 5308 6308 7621 28 L 22 5309 6309 28 LA 22 53 S 240 63 S 240 82 S 114 28 L 2 XMFC 53 S 241 63 S 241 82 S 130 6335 82 S 131 29613 54 S 570 « 6336 29770 54 S 571 93436 29771 7053 93446 5604 7058 38510 5624 MB 7115 74 S 570 MB 7116 74 S 571 MB 7117 MB 7118 ex 8542 11 71 or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memories (PROMs ) of MOS technology, with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 39x17 mm , with not more than 32 connecting pins or contact areas and bearing: 30 . 6 . 88 Official Journal of the European Communities No L 164/ 19 CN code Description Rate of autonomous duty (% ex 8542 11 71 (cont'd) ex 8542 11 71 ex 8542 11 71  an identification marking consisting of or including one of the following combinations of figures and letters : 7 C 245 7 C 291 7 C 292 HM 6616 or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memories (PROMs) of bipolar technology with a storage capacity of 16 Kbits and a standby current equal to, or of more than, 50 m A and less than , or equal to , 80 m A in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33x14 mm , with not more than 24 connecting pins or contact areas and bearing:  an identification 'marking consisting of or including the following combination of figures and letters: 27 PS 191 A or  other identification markings relating to devices complying with die abovementioned description Programmable non-erasable read-only memories (PROMs) with a storage capacity of 32 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: 63 S 3281 AM 27 S 43 MB 7141 MB 7142 or  other identification markings relating to devices complying with the abovementioned description Programmable non-erasable read-only memory (PROM) having a storage capacity of 64 K bits and an access time ofnot more than 65 ns, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a maximum of 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 CY 7C 263 CY 7C 264 CY 7C 268 CY 7C 269 or  other identification markings relating to devices complying with the abovementioned description UV-erasable , programmable , read-only memories (EPROMs) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on the upper surface and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82140 PP AMI 702 ADC or  other identification markings relating to EPROMs complying with the abovementioned description 0 0 0 0 4 ex 8542 11 71 ex 8542 11 71 No L 164 / 20 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 ex 8542 11 71 UV-erasable , programmable, read-only memory (EPROM) equipped with a programmable input/ output system , with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 52 mm, with a quartz window on the upper face and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : D 8755 A TMP 8755 AC or  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable read-only memory (EPROM ) having a storage capacity of 16 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x39 mm, with a quartz window on its upper surface, and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 245 W CY 7C 291 W or  other identification markings relating to devices complying with the abovementioned description UV-erasable programmable read-only memory (EPROM ) having a storage capacity of 64 Kbits and an access time of not more than 65 ns , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with a quartz window on its upper surface , and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CY 7C 261 W CY 7C 263 W CY 7C 268 W CY 7C 269 W or  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read-only memories (E2PROMs ) with a storage capacity of 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 04 X 2404 X 24 C 04 X 2804 A or  other identification markings relating to devices complying with the abovementioned description Electrically erasable, programmable , read-only memories (E2PROMs) with a storage capacity of 64 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 32 connecting pins or contact areas and bearing: 0 0 0 0 No L 164/ 2130 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8542 11 71 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : 28 C 64 52 B 33 52 B 33 H MBM 28 C 65 MCM 2864 X 2864 A or ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Electrically erasable , programmable , read-only memories (E2PROMs) with a storage capacity of 128 Kbits , in the form of a monolithic circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : X 28128 A or ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Electrically erasable, programmable , read-only memories (E 2PROMs ) with a storage capacity of 256 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 28256 28 C 256 48 C 256 or 0 0 0 0 0 ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Static random-access memory ( S-RAM ) with a storage capacity of 256 bits superimposed bit-for-bit on an electrically erasable , programmable, read-only-memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 8 x 24 mm, with not more than 1 8 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2210 X 2443 X 2444 or ex 8542 11 71  other identification markings relating to devices complying with the abovementioned description Static random-access memory (S-RAM ) with a storage capacity of 1 K bit , superimposed bit-for-bit on an electrically erasable, programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : X 2001 X 2201 A X 2212 or  other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88No L 164 / 22 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 2 Kbits , superimposed bit-for-bit on an electrically erasable, programmable , read-only memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letters: X 2002 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 71 Static random-access memory (S-RAM) with a storage capacity of 4 Kbits , superimposed bit-for-bit on an electrically erasable , programmable , read-only-memory (E2PROM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of the following combination of figures and letters: X 2004 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 Single-chip microcomputer of C-MOS technology , consisting of an arithmetical logic unit (ALU ) with an organization of 4 bits , a read-only memory ( ROM ) with a storage capacity of 2 K x 8 bits , a dual-tone , multi-frequency (DTMF) generator, a random access memory ( RAM) with a storage capacity of 1 Kbit , whether or not with another random access memory ( RAM) with a storage capacity of 512 bits , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 16x54 mm, with not more than 42 connecting pins and bearing:  an identification marking consisting of one of the following combinations of figures and letters : T 6978 TCM 8301 TCM 8302 0 0 0 0 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 4-bit single-chip microcomputers of C-MOS technology , consisting of a read-only memory (ROM) with a capacity of 16 Kbits and a random-access memory ( RAM) with a capacity of 1 536 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 14x20 mm , with not more than 67 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: TMP 47 C 200 N TMP 47 C 220 AF TMP 47 C 221 AF or other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 8-bit-single-chip microcomputer of C-MOS technology consisting of a random access memory with a storage capacity of 2 Kbits, a programmable read-only memory with a storage capacity of 64 Kbits and a multi-protocol serial communication port , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 63 x 52 mm, with not more than 68 connecting pins or contact areas and bearing: 30 . 6 . 88 Official Journal of the European Communities No L 164 / 23 CN code Description Rate of autonomous duty ( % ) ex 8542 11 75 (cont'd) ex 8542 11 75 ex 8542 11 75 ex 8542 11 75 ex 8542 11 75  an identification marking consisting of or including the following combination of figures and letters : 80 C 152 or  other identification markings relating to devices complying with the abovementioned description 32-bit-single-chip microcomputer in G-MOS-teehnology , in the form of a monolithic integrated circuit consisting of a ROM with a capacity of 24 Kbits and a RAM with a capacity of 2 Kbits , contained in a housing the exterior dimensions of which are not less than 30 x 30 mm, with not less than 84 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : MB 8764 or  other identification markings relating to devices complying with die abovementioned description 8-bit-single-chip microcomputer of NMOS (including H-MOS ) technology, having universal peripheral interface functions , consisting of a random access read-write memory ( RAM) with a storage capacity of 2 Kbit , a non-erasable , programmable read-only memory (PROM) or a UV-erasable, programmable read-only memory ( EPROM) with a storage capacity of 16 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm, with not more than 40 connecting pins or 44 contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 8742 or  other identification markings relating to devices complying with die abovementioned description 32-bit-single-chip microcomputers of N-MO$ (including H-MOS ) technology, in the form of a monolithic integrated circuit consisting of 24 registers of 32 bits and a RAM with a capacity of 2 Kbits , contained in a housing the exterior dimensions of which do not exceed 24 x 24 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HGC 6127 or  other identification markings relating to devices complying with the abovementioned description 8-bit-single-chip microcomputer of MOS technology, having universal peripheral interface functions , consisting of a central processing unit , a random access read-write memory ( RAM) with a storage capacity of 1 Kbit , UV-erasable, programmable read-only memory ( EPROM) with a storage capacity of 2 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 53 mm , having a quartz window on the upper face , with not more than 44 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 8742 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 164 / 24 30 . 6 . 88Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8542 11 75 4-bit-single-chip microcomputers consisting of a read-only memory (ROM) with a capacity of not less than 18 Kbits and not more than 104 Kbits and a random-access memory (RAM) with a capacity of not less than 512 bits and not more than 4 Kbits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20x60 mm, with not more than 80 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HD 404 189 HD 614 080 TP 0310-03299 TP 0450-04599 TP 0480-04899 TP 0500-05999 T 7767 BS CD 3200-3299 TMC 0270-0279 TMC 0500-0599 TMC 0980-0989 TMC 1500-1599 TMC 1980-1999 HD 38800 HD 38820 HD 44796 HD 44800 HD 44801 HD 44820 HD 44840 HD 44860 HD 614042 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 8-bit-single-chip microcomputer , consisting of an electronic, programmable , read-only memory (EPROM ) UV-erasable with a capacity of 32 Kbits and a random access memory ( RAM) with a capacity of 1 Kbit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm , with a quartz window and not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures: 7742 8751 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit-single-chip microcomputer, comprising a read-only memory ( ROM) with a capacity of 64 Kbits , a random access memory ( RAM) with a capacity of 2 K bits , a digital / analogue converter with sample/ hold, contained in a housing the exterior dimensions of which do not exceed 40 x 40 mm , with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 0 0 7 0 8397 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 32-bit-single-chip microcomputer , consisting of a read-only memory (ROM) having a storage capacity of 16 Kbits , random-access memories ( RAM ) having a total storage capacity of 32 Kbits a floating decimal point arithmetical unit with a capacity of 32 bits in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 30 x 53 mm, with not more than 100 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DSP 32 or  other identification markings relating to devices complying with the abovementioned description No L 164 /2530 . 6 . 88 Official Journal of the European Communities Rate of autonomous dutyCN code Description (% ex 8542 11 75 8-bit microprocessor of C-MOS technology, consisting of a central processing unit (CPU), a memory controller , a two-channel DMA controller , two-channel programmable 16-bit counter / timer, a wait-state generator , a two-channel asynchronous serial communication interface (ASCI) and a bus controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : Z 64180 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit microprocessor of C-MOS technology , consisting of a central processing unit ( CPU ) and an 8-bit or 16-bit external data bus , contained in a housing the exterior dimensions of which do not exceed 54 x 1'6 mm , with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 70108 Z 70116 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 16-bit microprocessor of C-MOS technology , consisting of a central processing unit ( CPU), a memory controller , a 2 Kbit cache memory , three programmable 16-bit counter / timers , a full duplex universal asynchronous receiver / transmitter ( UART) and four DMA channels , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 26 mm, with not more than 68 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : 0 0 0 0 Z 280 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 32-bit microprocessor of C-MOS technology, with an external data bus of 32 bits and an external address bus of 32 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 45 mm, with not more than 175 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 80386 MC 68020 MC 68030 MC 68032 NS 32532 NS 32C032 R 2000 / 16 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 8-bit microprocessor of N-MOS (including H-MOS) technology , for the encoding/decoding of data (data ciphering processor), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 15 mm , with not more than 40 connecting pins and bearing: No L 164/ 26 30 . 6 . 88Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8542 11 75 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8068 Z 9518 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 8-bit microprocessor ofN-MOS (including H-MOS ) technology with 1 6 bit internal architecture, in the form of a monolithic integrated circuit consisting of a central processing unit (CPU ), a timing generator , two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and peripheral chip select , a programmable wait state generator and a local bus controller , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm with not more than 68 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combination of figures : 80188 or  other identification markings relating to devices complying with the abovementioned description 7 ex 8542 11 75 16-bit microprocessor in N-MOS (including H-MOS ) technology, in the form of a monolithic integrated circuit , consisting of a central processing unit ( CPU), a timing generator, two independent DMA channels , a programmable interrupt controller , three programmable 16 bit timers , programmable memory and external chip selection logic, a programmable wait state generator with bus control unit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80186 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 75 16-bit microprocessor of N-MOS technology (including H-MOS ) consisting of a central processing unit (CPU), a memory management and protection unit (MMU) and a real address and virtual address operating mode system (OSO), in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 30x30 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 80286 or  other identification markings relating to devices complying with the abovementioned description 10 ex 8542 11 75 32-bit microprocessor of N-MOS (including H-MOS ) technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 38x38 mm, with not more than 132 connecting pins or contact areas and bearing: No L 164 /2730 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ex 8542 11 75 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : NCR 32000 NS 32032 NS 32332 CPU 0404 1871 or ex 8542 11 75  other identification markings relating to devices complying with the abovementioned description 16-bit microprocessor of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 82 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29116 SBP 9989 or  other identification markings relating to devices complying with the abovementioned description Central processing unit of N-MOS ( including H-MOS ) technology (N-MOS CPU ), consisting of one 16x16 bit service memory , one 16 x 20 bit service memory, one 32 x 32 bit service memory, one 8x8 bit service memory, one 16 bit register , two 20 bit registers , one 8 bit register , one 12 bit register , one 5 bit counter and timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 11 75 LSI-604041855 or 0 0 0 0 0 ex 8542 11 75  other identification markings relating to devices complying with the abovementioned description Numeric processor extension unit of N-MOS ( including H-MOS) technology (N-MOS NPX) containing not more than 14 registers , in the form of a monolithic intergrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 80287 8087 NS 32081 TX 32081 W or  other identification markings relating to devices complying with the abovementioned description Floating-point arithmetic co-processor of MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 53 mm, with not more than 84 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 75 80387 MC 68881 MC 68882 NCR 32020 NS 32381 R 2010/ 16 or  other identification markings relating to devices complying with the abovementioned description No L 164 /28 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 75 Text co-processor , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25x25 mm , with not more than 68 connecting pins , and bearing:  an identification marking consisting of or including the following combination of figures and letters : C 82730 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 75 Graphics co-processor of C-MOS technology comprising an advanced DRAM controller for graphics memory , shift registers and DMA channel , up to 256 simultaneous colours, multi-tasking support , integral sequential DRAM/ access DRAMs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 37 mm , with not more than 88 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures : 82786 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Arithmetic-logic unit of N-MOS (including H-MOS) technology , consisting of one 32 bit register , one 24 bit register , one 4 bit register , twelve 1 bit registers , two 16 x 24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic , and error detection and management logic, one 8 bit counter and a timing network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing:  the identification marking: ALU 0486 or  other identification markings relating to devices complying with the abovementioned description 0 7 0 0 0 ex 8542 11 91 Logic circuit of N-MOS ( including H-MOS ) technology ( N-MOS LC ) serving as a clock generator for central process unit , main memory and input / output interfaces , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm , with not more than 68 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : H 108982 (MCC ) or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Clock generator and controller for microprocessors , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 9 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letter : Z 8581 , 8284 , 82 C 84 , 82 C 284 , 82384 , 82284 , 82304 or  other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88 Official Journal of the European Communities No L 164/29 CN code Description Rate of autonomous duty ( % ) ex 854211 91 Logic circuit of bipolar technology , with not more than six logic functions , a supply voltage of not less than 11 V and not more than 18 V , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8x23 mm, with not more than 1 8 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : FZH 101 A FZH 111 A FZH 191 FZH 201 FZJ 121 FZK 101 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Logic control circuits of N-MOS (including H-MOS) technology , consisting of one 7 bit register , three timers , one multiplexer, sequential and combining networks intended to perform control operations , decodifying logic , error detection and management logic and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm, with not more than 64 connecting pins and bearing:  the identification marking: MIC 0482 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Semi-custom logic array (gate array) of C-MOS technology with metal gates , with an operating voltage of 12 volts , with not less than 637 two-input functions , having within the array a digital code produced by an electron beam , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29x11 mm , with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FB 215 0 0 7 0 or  other identification markings relating to devices complying with the abovementioned description ex 854211 91 Field programmable array logics ( PALs) of C-MOS-technology, with fusible links , a programmable AND array, fixed OR array, not more than 32 inputs and not more than 10 outputs , whether or not with registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19x39 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 16 P 8 16 RP 4 C 16 L 8 C 16 R 4 C 16 R 6 C 16 R 8 C 20 G 10 C 22 V 10 or  other identification markings relating to devices complying with the abovementioned description ' No L 164/30 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty % ) ex 8542 11 91 Programmable, non-erasable , logic circuits ( field programmable logic array) of TTL Schottky technology, with not more than 48 AND functions, not more than eight OR functions , and not more than 16 inputs , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting ofor including one of the following combinations of figures or figures and letters : FP 54 AS 839 FP 54 AS 840 SN 54 LS 333 SN 54 LS 334 SN 54 LS 335 SN 54 LS 336 FP 74 AS 839 FP 74 AS 840 SN 74 LS 333 SN 74 LS 334 SN 74 LS 335 SN 74 LS 336 82 S 100 82 S 101 93458 93459 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Non-erasable user-programmable logic sequencer of bipolar technology, having not more than 48 AND functions , a 6-bit state register , an 8-bit output register , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: 82 S 105 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 5 0 0 0 UV-erasable programmable logic device (EPLD) of C-MOS technology containing not less than 600 logic gates, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 29 X 124 mm, with a quartz window on the upper surface , with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : EP 600 16 L 8-W 16 R 4-W 16R6-W 16 R 8-W 22V10-W or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Error detection and correction circuit of N-MOS (including H-MOS) technology capable of detecting and correcting single bit errors and detecting all double bit errors, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 68 contact areas and bearing:  an identification marking consisting of or including the following combination of figures: 8206 or other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88 Official Journal of the European Communities No L 164/ 31 CN code Description Rate of autonomous duty (% ex 8542 11 91 Burst error processor (BEP) of N-MOS (including H-MOS ) technology for detecting and correcting multiple errors derived from a line of magnetic disks, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8065 AM 9520 AM 9521 or  any other identification markings relating to devices complying with the abovementioned description , ex 8542 11 91 Error correction and detection unit ( ECDU ) of bipolar technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 62 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 2960 74 F 630 74 F 631 74 LS 630 74 LS 631 DP 8400 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 CPU-controller , of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 0 0 0 0 82 C 201 FE 2000 FE 2010 FE 3000 FE 3010 L 1 A 0392 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Control and interface circuit for peripherals , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 206 or  other identification markings relating to devices complying with the abovementioned description No L 164 / 32 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Hard-disk controller of MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 53 mm , with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : HDC 9224 , 1454-001 PD 7261 WD 1010 WD 2010 WD 42 C 22 WD 5010 WD 5011 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Floppy-disk-controller of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 62 mm, with not more than 48 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures : FE 2100 G 70360-33 L 1 A 0519 MB 89311 WD 16 C 92 WD 37 C 65 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 0 0 0 0 4-channel read/write monolithic integrated circuit of bipolar technology for controlling magnetic heads in hard-disk units , contained in a housing whose exterior dimensions do not exceed 12x19 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SSI 510 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Bus controller of C-MOS technology, in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 3 1 x 3 1 mm , with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 301 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Buffer manager and controller of C-MOS technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins or contact areas and bearing: 30 . 6 . 88 Official Journal of the European Communities No L 164/ 33 CN code Description Rate of autonomous duty ( % ) ex 8543 11 91 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : WD 11 C 00-22 or WD 83 C 580 WD 83 C 583 WD 12 C 00-22  other identification 'markings relating to devices complying with the abovementioned description ex 8542 11 91 Buffer manager and controller of N-MOS ( including H-MOS) technology in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 54 x 17 mm , with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : WD 1015 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Control circuit of C-MOS technology for the control of S / RAMs, capable of multiplexing addresses and generating pulses , and for the sequential control of data for the peripheral magnetic unit/ rigid disk interface, and memory control , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters and figures: OMTI 5055 ( OMTI 20513 ) or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 91 Control circuit for static memory control ( S-RAM) , of MOS technology, with address multiplexing and pulse generation facility, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 54 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 300 OMTI 506 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Dynamic random access memory controller of N-MOS (including H-MOS) technology (N-MOS D-RAM controller) capable of multiplexing addresses and generating timing , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 17 x 62 mm, with not more than 48 connecting pins or 52 contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C 8208 THCT 4502 or  other identification markings relating to devices complying with the abovementioned description No L 164/34 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Control circuit of bipolar technology for the control of dynamic random-access memories ( D-RAMs), capable ofmultiplexing addresses and generating timing, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 1 7 x 62 mm, with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : DP 8408 DP 8409 MB 1422 SN 74 S 409 or  other identification markings relating to devices complying with the abovementioned description Memory management unit of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the dimension of which do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 11 91 MC 68851 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Memory control circuit of C-MOS technology, in the form of a monolithic integrated digital circuit , contained in a housing the dimensions of which do not exceed 36 x 36 mm , with not more than 84 connecting pins and bearing:  an identification marking either consisting of or including the following combination of figures and letters : 82 C 302 or other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 91 Memory management unit of N-MOS (including H-MOS) technology (N-MOS MMU ) with a maximum addressing capacity of4 Gbytes , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 82 mm, with not more than 132 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 68451 or TX 32082 W NS 32082 NS 32382 0404 1872 ex 8542 11 91  other identification markings relating devices complying with the abovementioned description Sequence control circuit of N-MOS (including H-MOS ) technology , consisting of one 32 bit register , three 16 bit registers , one 16x16 bit service memory , one 7x17 bit last-in-first-out ( LIFO ) memory, one adder circuit , decodifying logic , priority logic, error detection and management logic, one 16 bit multiplexer, one 8 bit counter and a timing network , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 x 82 mm , with not more than 64 connecting pins and bearing:  the identification marking: CSS 0484 or  other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88 Official Journal of the European Communities No L 164/ 35 CN code Description Rate of autonomous duty t% ) ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 Input-output circuit of N-MOS (including H-MOS ) technology for data control equipped with a timing control with a static random-access memory ( S-RAM) with a capacity of 128 x 8 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 6532 CO 10750 or  other identification markings relating to devices complying with the abovementioned description Sequential data control circuit of MOS technology for interface between a hard-disk memory unit and the memory control unit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 54 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 010 AIC 100 OMTI 505 or  other identification markings relating to devices complying with the abovementioned description Status and shift control unit of bipolar technology in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 57 mm with not more than 42 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2904 or  other identification markings relating to devices complying with the abovementioned description Circuit of advanced low power Schottky (ALPS ) technology for the asynchronous control of signal lines ( bus ) and the conversion of a local bus into a multiplexed bus (BAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 37 x 13 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 68452 or  other identification markings relating to devices complying with the abovementioned description Contention resolving a local area network (LAN) controller , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 63 x 63 mm, with not more than 84 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters: 0 0 0 0 8001 8003 82586 82588 AM 7990 COM 9026 DP 8390 MCM 68590 WD 2840 WD 80 C 24 WD 83 C 503 WD 83 C 510 WD 83 C 603 WD 83 C 690 or  other identification markings relating to devices complying with the abovementioned description 0 No L 164 / 36 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Control circuit for data block transfer between dynamic memory and peripherals (DMA transfer controller or 'DTC'), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63x16 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including one of the following combinations of figures and letters : Z 8516 Z 9516 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Serial communication controllers of C-MOS technology, with two independent duplex channels with a capacity of 2 Mbits / sec, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 53 x 18 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : Z 80 C 30 Z 85 C 30 Z 85 C 35 or  other identification markings relating to devices complying with the abovementioned description Control circuit of N-MOS (including H-MOS ) technology for data / address flows from the CPU, inputs /outputs and the main memory , in the form of a monolithic integrated circuit , contained in a housing whose dimensions do not exceed 36 x 36 mm, with not more than 132 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : CIM 1456 ex 8542 11 91 0 0 0 0 0 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Display controller and character generator ( DCCG ) of C-MOS technology , for liquid-crystal dot-matrix display system in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 24 x 26 mm , with not more than 80 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : HD 61830 LH 5821 ex 8542 11 91 or  other identification markings relating to devices complying with the abovementioned description Interpolation pulse generator of C-MOS technology for controlling geometrical functions, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3701 or  other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88 Official Journal of the European Communities No L 164/ 37 CN code Description Rate of autonomous duty ( % ) ex.8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 Graphics controller of C-MOS technology , in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 31x31 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : PEGA 82 C 431 83 C 435 or  other identification markings relating to devices complying with the abovementioned description Video controller , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 52 mm , with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 38301-A L 1A 2099 PVC-2 or  other identification markings relating to devices complying with the abovementioned description Monochrome display controller (MDC ) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 x 25 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 01-01.00 551 A or  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube controller ( CRTC ) of C-MOS technology in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 32 x 62 mm, with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 434 or  other identification markings relating to devices complying with the abovementioned description Cathode-ray tube controller ( CRTC ) of N-MOS (including H-MOS ) technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 62 X 25 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 8052 D 8275 H HD 6845 HD 68 A 45 P 8275 H or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 7 No L 164/ 38 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Cathode-ray tube controller (CRTC) of bipolar technology, in the form of a monolithic integrated circuit contained in a housing the exterior dimensions of which do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCB 2675 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Control circuit for cathode-ray tubes or liquid-crystal displays ( CRT and LCD controller) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 30 mm, with not more than 84 connecting pins or contact areas, and bearing:  an identification marking consisting of or including the following combination of letters and figures: V 6355-DJ or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Programmable advanced video display controller (AVDC ) of N-MOS (including H-MOS ) technology, in the form of a monolithic integrated circuit , contained in a housing whose external dimensions do not exceed 15 x 55 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SCN 2674 or  other identification markings relating to devices complying with the abovementioned description 0 0 7 0 0 ex 8542 11 91 Video gate arrays programmed to control graphics and memory , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 35 x 35 mm, with not more than 100 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters : PVGA or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Graphic display controller (GDC ) ofN-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 52x18 mm, with not more than 44 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : Z 7220 A 82720 or  other identification markings relating to devices complying with the abovementioned description No L 164/ 3930 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ex 8542 11 91 Colour selection controller of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : 82 C 433 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Analogue-digital monolithic circuit , capable of controlling brushless motors and keeping their speed constant , contained in a housing the exterior dimensions of which do not exceed 9 x 25 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MGA 3015 A SSI 590 UC 1633 UC 1634 UC 3633 UC 3634 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Analogue-digital monolithic integrated circuit of bipolar technology, for damping the oscillations of stepping motors during the positioning phase , contained in a housing the exterior dimensions of which do not exceed 18 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of letters : STEDA 0 0 , \ 0 0 0 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Controller for servo-devices of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 54 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : KM 3702 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Eight-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 8 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 9 x 28 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5801 or  other identification markings relating to devices complying with the abovementionec description No L 164/ 40 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Four-channel control circuit of C-MOS technology , for maintaining a constant electromagnetic traction force with incorporated diodes and a storage capacity of 4 bits , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 22 mm , with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UCN 5813 ex 8542 1191. or  other identification markings relating to devices complying with the abovementioned description Control circuit of TTL technology for the firing of magnetic print hammers, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 23 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 801379-002 810751-001 ex 8542 11 91 or  other identification markings relating to devices complying with : the abovementioned description 8-bit (octal ) dynamic memory bipolar driver , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 2965 AM 2966 0 0 0 0 0 ex 8542 11 91 or  other identification markings relating to devices drivers complying with the abovementioned description Timing control unit (TCU ) with two-phase cycle for central processing unit ( CPU ) and memory management unit (MMU), of MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : NS 32201 NS 32C201 or  other identification markings relating to devices complying with the abovementioned descriotion ex 8542 11 91 Interrupt control unit ( ICU ) with programmable priority of interrupts of N-MOS (including H-MOS ) technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : NS 32202 or  other identification markings relating to devices complying with the abovementionec descriotion 30 . 6 . 88 Official Journal of the European Communities No L 164 /41 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 Control circuit for bus interface of MOS technology functioning as an adaptor between the central unit and the external control units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 63 x 18 mm, with not more than 48 connecting pins on contact areas and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures: WD 33 C 93 NCR 5380 NCR 5381 NCR 53 C 80 NCR 53 C 90 or  other identification markings relating to devices complying with the abovementioned description Parallel communications interface of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 64 x 64 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : PPC-1 or  other identification markings relating to devices complying with the above ­ mentioned description Subscriber line interface circuit ( SLIC ) with a high voltage rating of not less than 200 V, with direct internal relay drive , in the form of a monolothic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HC 5504 or  other identification markings relating to devices complying with the abovementioned description Programmable communication interface of N-MOS (including H-MOS) technology (N-MOS PCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 8251 A or  other identification markings relating to devices complying with the abovementioned description Enhanced programmable communications interface (EPCI), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 2661 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 7 0 No L 164 / 42 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Serial interface , capable of implementing the data stream encoding, decoding and associated control functions for a local area network, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 33 mm , with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : 8002 8023 82501 AM 7991 COM 9032 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Station digital interface circuit for parallel-to-serial or serial-to-parallel conversion of digital signals in telephone sets , of C-MOS technology (C-MOS STID), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17x39 mm, with not more than 28 connecting pins, and bearing:  an identification marking consisting of or including the following combination of figures and letters : WCC 295 G or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Serial and parallel interface bus circuit for communication between the central processing unit and a peripheral , of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 26 x 26 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 1820-5022 0 0 0 0 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Bus interface circuit of bipolar technology with 8-, 9- or 10-bit registers , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 9 x 34 mm, with not more than 24 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 29821 AM 29822 AM 29823 AM 29824 AM 29825 AM 29826 AM 29843 AM 29844 or  other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88 Official Journal of the European Communities No L 164 /43 CN code Description Rate of autonomous duty ( % ) ex 8542 11 91 Multiple bus interface circuit (multiple bus buffer ) of low power Schottky technolgy for interfacing the error correction and detection unit system data bus and dynamic random-access memory (D-RAM), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AM 2961 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of AS or ALPS technology ; for the management of address signals , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 26 X 26 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 203 82 A 303 82 A 304 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit of AS or ALPS technology, for the management of data flow in the signal lines of the CPU , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed' 26 x 26 mm , with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : 82 A 205 82 A 305 82 A 436 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface circuit in C-MOS technology, for the control of communication lines comprising a numerical bus, two independent receivers and a transmitter consisting of a first-in first-out ( FIFO ) memory, in the form of a monolithic integrated circuit , contained in a housing whose exterior dimensions do not exceed 20 x 52 mm , with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : HS 3282 or  other identification markings relating to devices complying with the abovementioned description 0 ex 8542 11 91 Bus interface for graphic controllers , of C-MOS technology , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters : PBI or  other identification markings relating to devices complying with the abovementioned description 0 No L 164/44 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty (% ex 8542 11 91 ex 8542 11 91 ex 8542 11 91 Bus interface circuit of C-MOS technology , for the management of address signals , comprising a circuit with 4 x 2-input AND gates , two buffer circuits , two latch circuits , four independent transceivers , a 256 x 4 bit PROM, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 31x31 mm , with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3020 or  other identification markings relating to devices complying with the abovementioned description Bus interface circuit C-MOS technology, for the management of I / O data flow in signal lines , with 4 independent transceivers , a circuit with 4 x 2-input NAND gates , a circuit with 4 x 2-input AND gates , a separator circuit , a flip-flop circuit , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 31 x 31 mm , with not more than 84 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : FE 3030 or  other identification markings relating to devices complying with the abovementioned description Interface circuit foT the synchronization ofdata flow from a hard-disk drive , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 35 mm , with not more than 28 connecting pins, and bearing:  an identification marking consisting of or including the following combination of figures and letters : DP 8462 or  other identification markings relating to devices complying with the abovementioned description Analogue-digital monolithic integrated circuit of bipolar technology for interface signals between the peripheral hard-disk , memory unit and the central unit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm , with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 581 C or  other identification markings relating to devices complying with the abovementioned description Interface circuit of C-MOS technology for signals between peripheral hard-disk memory units and central units , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 28 x 53 mm , with not more than 80 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : OMTI 5080 (OMTI 20508 ) OMTI 5090 (OMTI 20509 ) WD 11 C 00 or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 11 91 ex 8542 11 91 30 . 6 . 88 Official Journal of the European Communities No L 164 /45 CN code Description Rate of autonomous duty ¢ % ex 8542 11 91 Encoder/ decoder serial interface circuit for hard-disk drives , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 37 mm , with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AIC 250 AIC 270 DP 8463 B OMTI 5027 OMTI 5070 ( OMTI 20527 ) ( OMTI 20507) or other identification markings relating to devices complying with the abovementioned description ex 8542 11 91 Monolithic integrated circuit with at least 16 analogue switching elements , of C-MOS technology, for controlling signals in the range of 20 to 20 000 Hz , capable of dealing with signals up to 3 V with a distortion of not more than 0,05 % over the whole frequency range at a voltage of 1 V, contained in a housing the exterior dimensions of which do not exceed 1 6 x 40 mm , with not more than 42 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : TC 9164 N TC 9177 P TC 9184 P or  other identification markings relating to devices complying with the abovementioned description ex 854211 99 0 0 0 0 Computing unit for the multiplication or processing of fixed and floating point numbers , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 42x42 mm , with not more than 144 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ADSP 3210 , ADSP 3220 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 8 x 8 bit multiplier accumulator (MAC ) of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 62 x 16 mm , with not more than 48 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : ADSP-1008 A or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Floppy-disk data separator ( FDDS ), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 27 x 8 mm, with not more than 20 connecting pins and bearing: No L 164 / 46 Official Journal of the European Communities 30 . 6 , 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 99 (cont'd)  an identification marking consisting of or including one of the following combinations of figures and letters : FDC 9216 FDC 9216-B FDC 9229 T FDC 9229 BT WD 9216-00 WD 92 C 32 or  other identification markings relating to devices complying with the abovementioned description Hard-disk data separator (HDDS), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 1 6 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 99 DP 8460-2 DP 8460-3 DP 8460-4 DP 8465 HDC 9226 WD 10 C 20 WD 10 C 21 ex 8542 11 99 0 0 0 7 0 ex 8542 11 99 or  other identification markings relating to devices complying with the abovementioned description Six- or eight-channel read/write signal generator for hard-disk drives , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 13 x 13 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : SSI 117 SSI 501 or  other identification markings relating to devices complying with the abovementioned description Universal synchronous / asynchronous receiver / transmitter ( USART ) of C-MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 32 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MSM 82 C 51 or  other identification markings relating to devices complying with the abovementioned description Dual universal asynchronous receiver / transmitter (DUART ) of MOS technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 X 53 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : MC 2681 SCN 2681 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 30 . 6 . 88 Official Journal of the European Communities No L 164/47 Rate of autonomous dutyCN code Description % ex 8542 11 99 Programmable asynchronous communication element circuit of N-MOS technology , for the asynchronous transmission and reception of data , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 1 8 x 54 mm , with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters: INS 8250 INS 82 C 50 NS 16450 NS 16550 NS 16 C 450 WD 8250 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated circuit in N-MOS technology (including H-MOS) for the display of graphic symbols on a cathode-ray tube operating in stroke mode , contained in a housing the exterior dimensions of which do not exceed 28 x61 mm, with not more than 68 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : ex 8542 11 99 96 114 898 96 114 899 96 149 135 FCD 28 042 111 or ex 8542 11 99 0 0 0 0 0 ex 8542 11 99  other identification markings relating to devices complying with the abovementioned description Sequential control and generating circuit of C-MOS technology for the memory display , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 19 x 52 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters: 82 C 432 or  other identification markings relating to devices complying with the abovementioned description Demodulator/ tone-decoder of bipolar technology for frequency decoding, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR 2211 or  other identification markings relating to devices complying with the abovementioned description Encoder / decoder circuit of C-MOS technology, using Manchester code (MED ) for the transmission of data in continuous flux with a repeater mode , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16x33 mm, with not more than 20 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HD 6409 or  other identification markings relating to devices implying with the abovementioned description ex 854211 99 No L 164 /48 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 99 Data synchronizer and encoder/decoder of bipolar technology, in the form of a monolithic integrated circuit , contained, in a housing the exterior dimensions of which do not exceed 13 x 13 mm , with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures or letters : SSI 532 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Pulse code modulation (PCM ) codec of N-MOS (including H-MOS) technology, consisting of a sample and hold circuit digital-to-analogue converter , comparator , successive approximation register and logic function to interface to a full duplex PCM link, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions ofwhich do not exceed 11 x 29 mm, with not more than 22 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 2911 A-l or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Subscriber line audio-processing circuit (SLAC ) with two digital signal processors , an analogue-to ­ digital converter and a digital-to-analogue converter , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AM 7901 AM 7905 or  other identification markings relating to devices complying with the abovementioned description 0 7 7 0 0 ex 8542 11 99 Analogue-to-digital signal converter , containing amplifiers , D / A and A/D converters with a supply voltage of 12 V ± 10% and a digital serial interface with asynchronous receiver / transmitter , in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 18x18 mm, with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 75002 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Analogue-to-digital converter for the calculation of the average value of variable wave-forms, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 10 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 536 A or  other identification markings relating to devices complying with the abovementionec description 30 . 6 . 88 Official Journal of the European Communities No L 164 /49 Rate of autonomous dutyCN code Description % ex 8542 11 99 Quadruple digital-to-analogue converter , of C-MOS technology , with a capacity of 8 bits per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : MP 7628 or  other identification markings relating to devices complying with the abovementioned description 12-bit analogue-to-digital converter , incorporating a voltage reference and clock, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 36 x 15 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : ex 8542 11 99 AD 574 A or ex 8542 11 99 ex 8542 11 99 0 0 0 0 0  other identification markings relating to devices complying with the abovementioned description 8 -bit analogue-to-digital parallel converter , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 16 x 39 mm , with not more than 28 connecting pins or contact areas , and bearing:  an identification marking consisting of or including the following combinations of figures and letters : MP 7683 MP 7684 or  other identification markings relating to devices complying with the abovementioned description 12-bit analogue-to-digital converter , of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18 x 53 mm , with not more than 40 connecting pins, and bearing:  an identification marking consisting of or including the following combinations of figures and letters : CS 5012 CSZ 5112 or  other identification markings relating to devices circuits complying with the abovementioned description 14- or 16-bit analogue-to-digital converter of C-MOS technology , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 X 54 mm, with not more than 40 connecting pins , and bearing:  an identification marking consisting of or including one the following combinations of figures and letters : CS 5014 CS 5016 CSZ 5114 CSZ 5116 CSZ 5316 or  other identification markings relating to devices complying with the abovementioned description 7-channel analogue-to-digital converter with a capacity of 15 bits per channel , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 18x18 mm, with not more than 44 connecting pins or contact areas , and bearing: ex 8542 11 99 ex 8542 11 99 No L 164/50 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 11 99 (cont'd) an identification marking consisting of or including the following combination of figures and letters : MAX 133 or other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Pulse code modulation (PCM ) transmit/ receive filter of N-MOS (including H-MOS ) technology , consisting of two filters of a PCM line or trunk termination , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : D 2912 A or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Clock circuit of C-MOS technology, operating from a single 1 ,5 V power supply , with a liquid crystal display (LCD) driver, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15x21 mm, with not more than 56 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : TC 8219 AF or other identification markings relating to devices complying with the abovementioned description 0 7 0 0 0 ex 8542 11 99 Clock/calendar circuit of C-MOS technology, incorporating a quartz crystal oscillator , independent timer recorders and a timer , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 20 mm , with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : MM 581 74 A 58274 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 Clock circuit of C-MOS technology, with audio and hour-count output, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures or figures and letters : SVM 5530 7910 or  other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88 Official Journal of the European Communities No L 164/ 51 CN code Description Rate of autonomous duty ( % ) ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 ex 8542 11 99 Programmable interval timer of MOS technology (MOS PIT), in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of figures: 8253 8254 82 C 54 or  other identification markings relating to devices complying with the abovementioned description Clock/calendar circuit of C-MOS technology incorporating a programmable generator for periodic interruptions and square waves , and a static random-access memory with a storage capacity of 400 bits , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 17 x 33 mm , with not more than 44 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of figures and letters : MC 146 818 or  other identification markings relating to devices complying with the abovementioned description Clock circuit of C-MOS technology consisting of a 64-bit clock counter , a 64-bit state register , an oscillator and a control logic circuit for the reading and writing cycles , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 59 x 16 mm, with not more than 48 connecting pins and bearing :  an identification marking consisting of or including the following combination of figures and letters : TOD 0815 or  other identification markings relating to devices complying with the abovementioned description Function generator of bipolar technology for the generation of variable wave-forms , in the form of a monolithic integrated circuit, contained in a housing the exterior dimensions of which do not exceed 10 x 21 mm, with not more than 16 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2206 XR 8038 or  other identification markings relating to devices complying with the abovementioned description Digital signal synthesizer of C-MOS technology with one frequency generator producing one signal and able to output one sound , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 8 x 25 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : UMC 3511 A or  other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 No L 164/ 52 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 85 42 11 99 ex 8542 11 99 Programmable digital signal synthesizer of C-MOS technology with 13 frequency generators each producing up to five sounds and an output capacity of up to 65 sounds , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 15 x 50 mm, with not more than 40 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : DPS 6401 or  other identification markings relating to devices complying with the abovementioned description Programmable digital signal synthesizer of C-MOS technology with 32 frequency generators to generate eight notes each and a simultaneous output of up to 160 notes , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 25 X 25 mm, with not more than 68 connecting pins or contact areas and bearing:  an identification marking consisting of or including the following combination of letters : MEG or  other identification markings relating to devices complying with the abovementioned description Phoneme speech synthesizer of C-MOS technology , with a supply current of less than 10 mA, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 39 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : ex 8542 11 99 SC 01 SSI 263 CD 54121 N2L CD 54122 N2L CD 54123 N2L CD 54147 N2L CM 54104 CM 54145 N2L CM 54146 N2L CM 54166 N2L or 0 0 0 0 0 ex 8542 11 99  other identification .markings relating to devices complying with the abovementioned description Amplifier , of bipolar technology for the amplification of either read or write signals of floppy disk , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 11 x29 mm, "with not more than 22 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : XR 2247 XR 3470 or  other identification markings relating to devices complying with the abovementioned description Six-channel monolithic integrated circuit (read/ write data processor circuit) for the amplification and conversion of read signals and conversion of write signals for hard-disk drives, contained in a housing the exterior dimensions of which do not exceed 19 x 38 mm , with not more than 28 connecting pins or contact areas and bearing:  an identification marking consisting of or including one of the following combinations of letters and figures: SSI 540 SSI 541 or  other identification markings relating to devices complying with the abovementioned description ex 8542 11 99 30 . 6 . 88 Official Journal of the European Communities No L 164 / 53 CN code Description Rate of autonomous duty ( % ) ex 8542 11 99 ex 8542 11 99 ex 8542 19 20 ex 8542 19 30 Repeater circuit , of bipolar technology for the regeneration of pulse-code-modulated signals , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 10x21 mm , with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : XR C 240 or  other identification markings relating to devices complying with the abovementioned description Smoke detector operating in a temperature range between at least - 20 to + 50 °C, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 23 X 9 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CS 235 V 24216 or  other identification markings relating to devices complying with the abovementioned description Amplifier , in the form of a monolithic integrated analogue circuit , the exterior dimensions of which do not exceed 3x3 mm for use in the manufacture of products falling within subheading 9021 40 00 ( a ) Amplifier , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 2x4x4 mm , with not more than 10 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : C 05 V 35 or  other identification markings relating to devices complying with the abovementioned description for the manufacture of products falling within subheading 9021 40 00 ( a) Electronically adjustable differential amplifiers for at least the full range of signals from 0 to not less than 400 MHz, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 11x11 mm , with not more than 16 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 0078-10 or  other identification markings relating to devices complying with the abovementioned description Amplifier for a full range of signals from 0 to 60 kHz , in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 6 x 13 x 26 mm, with not more than 18 connecting pins and a leakage of not more than 0,3 jxA and bearing:  an identification marking consisting of or including the following combination of figures and letters : ISO 100 or  other identification markings relating to devices complying with the abovementioned description , for use in the manufacture of telephone exchanges ( a) 0 0 0 0 0 0 ex 8542 19 30 ex 8542 19 30 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164 / 54 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 8542 19 30 ex 8542 19 30 ex 8542 19 30 ex 8542 19 30 ex 8542 19 90 ex 8542 19 90 Read /write amplifier for thin-film magnetic heads , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 8x11 mm, with not more than 24 connecting pins or contact areas and bearing :  an identification marking consisting of or including the following combination of figures and letters : VM 114 or  other identification markings relating to devices complying with the abovementioned description Winchester disk drive amplifier for magnetic heads , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 7 x 7mm , with not more than 10 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : A 2480 FC or  other identification markings relating to devices complying with the abovementioned description Amplifier with a programmable gain factor, in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 30 x 45 mm, with not more than 32 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : 3606 G or  other identification markings relating to devices complying with the abovementioned description Thermocouple amplifier for instrumentation control at temperatures from 0 to 50 °C , incorporating an alarm system, in the form of a monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 20x8 mm, with not more than 14 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : AD594 AD595 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit of bipolar technology for the overload protection of telephone exchanges , contained in a housing the exterior dimensions of which do not exceed 11 x 10 mm, with not more than 3 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures : 1515 or  other identification markings relating to devices complying with the abovementioned description Frequency generator of bipolar technology , with an operating voltage of not less than 40 and not more than 130 V AC, which generates signals oscillating between 512 ( ± 22 % ) and 640 Hz ( ± 22 % ) at a 10 Hz rate, in the form of an analogue monolithic integrated circuit , contained in a housing the external dimensions of which do not exceed 9x11 mm , with not more than 8 connecting pins and bearing: 0 0 0 0 0 30 . 6 . 88 Official Journal of the European Communities No L 164 /55 CN code Description Rate of autonomous duty % ex 8542 19 90 (cont'd)  an identification marking consisting of or including the following combination of figures and letters : QMV 155 or  other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Monolithic integrated analogue circuit for the reduction of audio noise by 14 dB , contained in a housing the exterior dimensions of which do not exceed 26 x 7 mm, with not more than 1 8 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : HA 12043 or  other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Premagnetization control circuit for audio frequency magnetic tapes , ofbipolar technology, in the form of a monolithic integrated circuit , contained in a housing the exterior dimensions of which do not exceed 26 x 8 mm, with not more than 18 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters: PC 1297 CA or other identification markings relating to devices complying with the abovementioned description 0 0 0 0 0 ex 8542 19 90 Temperature transducer in the form of a monolithic analogue integrated circuit , contained in a housing the exterior dimensions of which do not exceed 6x4 mm , with not more than three connecting pins anid bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 590 or  other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 Monolithic integrated analogue circuit of C-MOS technology for controlling the speed of linear or rotary motors and the positioning of magnetic heads , contained in a housing the exterior dimensions of which do not exceed 14 x 38 mm , with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : A 2460 A 2461 or  other identification markings relating to devices complying with the abovementioned description Monolithic integrated analogue circuit of bipolar technology for driving linear motors or motors with rotating arms , working at 20 V /2,5 A maximum , contained in a housing the exterior dimensions of which do not exceed 17 X 33 mm, with not more than 24 connecting pins and bearing: ex 8542 19 90 30 . 6 . 88No L 164 / 56 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8542 19 90 (cont'd) an identification marking consisting of or including one of the following combinations of figures and letters : EL 2007 EL 2017 or other identification markings relating to devices complying with the abovementioned description ex 8542 19 90 AM and FM receiver , of bipolar technology , in the form of a monolithic integrated analogue circuit , contained in a housing the exterior dimensions of which do not exceed 14 x 37 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : CXA 1030 P CXA 1240 P or other identification markings relating to devices complying with the abovementioned description ex 8542 20 00 32-bit microprocessor in C-MOS technology , consisting of a single substrate layer on which are mounted two chips , comprising a central processing unit ( CPU ) and a memory unit , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 x 76 mm , with not more than 60 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 57-00000 57-19400 or other identification markings relating to devices complying with the abovementioned description 0 7 0 0 0 ex 8542 20 00 Video digital-to-analogue converter (VDAC) with a maximum conversion time of 10 ns, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 20 X 35 mm, with not more than 24 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : VDAC 0405 H VDAC 0605 H VDAC 0805 H or  other identification markings relating to devices complying with the abovementioned description ex 8542 20 00 Four-channel digital-to-analogue converter , each channel having a capacity of 12 bits , in the form of a hybrid integrated circuit , contained in a housing the external dimensions of which do not exceed 41 x 21 mm, with not more than 28 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : AD 390 or  other identification markings relating to devices complying with the abovementioned description 30 . 6 . 88 Official Journal of the European Communities No L 164 / 57 l Rate of CN code Description autonomous duty ( % ) ex 8542 20 00 ex 8542 20 00 ex 8542 20 00 ex 8542 20 00 ex 9021 30 90 ex 9613 90 00 Amplifier for the frequency range 20 to 20 000 Hz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 45 x 80 mm, with not more than 30 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : STK 4041 STK 4151 STK 4201 or  other identification markings relating to devices complying with die abovementioned description Filters operating in the frequency ranges between 5 and 1 1 kHz or 2,2 and 2,5 MHz , in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 33 X 17 mm, with not more than 4 connecting pins and bearing:  an identification marking consisting of or including the following combination of figures and letters : SLC 2570 or  other identification markings relating to devices complying with the abovementioned description Infra-red receiver with a carrier frequency of not less than 36 kHz and not more than 40 kHz, in the form of a hybrid integrated circuit , contained in a housing the exterior dimensions of which do not exceed 17 x 15 mm, with not more than 5 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures and letters : BX 1317 BX 1323 BX 1387 BX 1407 or  other identification markings relating to devices complying with the abovementioned description Subscriber-connection units ( crosspoint switch ) with not less than four and not more than 12 switches and an operating voltage of at least 150 V , in the form of a hybrid integrated circuit , contained in a housing the dimensions of which do not exceed 92 x 41 mm, with not more than 94 connecting pins and bearing:  an identification marking consisting of or including one of the following combinations of figures : 904 719 or  other identification markings relating to devices complying with the abovementioned description Vascular prostheses of which the largest opening has an internal diameter not exceeding 5 mm Flint wheels , whether or not with guard wheels , for use in the manufacture of non-refillable gas-fuelled pocket lighters ( a ) 0 0 0 0 0 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 164 / 58 Official Journal of the European Communities 30. 6 . 88 ANNEX III CN code Description Rate of autonomous duty ( % ) ex 1302 14 00 Extract of dewaxed pyrethrum 0 ex 2707 99 11 Crude light oils containing by weight :  not less than 10 % of vinyltoluenes  not less than 10 % of indene  not less than 1 % and not more than 5 % of naphthalene 0 ex 2710 00 59 Mixture of hydrocarbons , consisting of 85 % or more of linear paraffins by weight, with chain lenghts of eight to 16 carbon atoms , and of not more than 13 % of alkylbenzenes by weight , with linear chains of 10 to 12 carbons atoms 0 ex 2712 20 00 Synthetic paraffin wax having a molecular weight of not less than 460 and not more than 1 560 0 ex 2712 90 90 1-Alkenes containing C 18 to C 13 carbon chains 0 ex 2804 29 00 Helium 0 ex 2805 30 10 Alloys of cerium and other rare earth metals containing not less than 47 % by weight of cerium 0 ex 2811 29 90 Tellurium dioxide 0 ex 2818 30 00 Aluminium hydroxide oxide in the form of pseudo-boehmite 4 ex 2819 90 00 Chromium dioxide 0 ex 2820 90 00 Manganese oxide containing not less than 77 % by weight of manganese 0 ex 2834 10 00 Potassium nitrite for the manufacture of cooling and cutting fluids used in the working ofmetal or metal carbides (a ) 0 ex 2835 26 00 Pentacalcium hydroxide tris(orthophosphate ) for use in non-ferrous metallurgy ( a ) 0 ex 2836 91 00 Lithium carbonates not corresponding to the following specifications in the form of white powder, containing 98,5% or more of Li2C03 and :  less than 2 ppm of arsenic  less than 200 ppm of calcium  less than 200 ppm of chlorides  less than 20 ppm of iron  less than 150 ppm of magnesium  less than 20 ppm of heavy metals  less than 300 ppm of potassium  less than 300 ppm of sodium  less than 200 ppm of sulphates 0 2840 11 00 2840 20 10 Sodium borate , anhydrous 0 ex 2840 19 00 Disodium tetraborate pentahydrate 0 ex 2841 80 00 Calcium wolframate, for the manufacture of ferro-alloys or decaammonium 41-oxododecawolframate ( ammonium paratungstate) ( a ) 0 ex 2841 90 90 Barium titanate containing by weight not more than 0,05 % of iron 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88 Official Journal of the European Communities No L 164/ 59 CN code Description Rate of autonomous duty ( % ) ex 2842 90 90 Hydrotalcite (INN) 0 ex 2843 90 90 ex 3004 90 99 Carboplatin (INN ) 0 2845 10 00 Heavy water ( deuterium oxide) (Euratom) 0 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these products (Euratom) 0 ex 2846 90 00 Lanthanum bromide oxide 0 ex 2902 19 10 beta-Pinene 0 ex 2902 90 90 Vinyltoluenes 0 ex 2902 90 90 Tricyclo [8.2.2.2V] hexadeca-l(12),4,6,10,13,15-hexaene 0 ex 2902 90 90 p-Cymene 0 ex 2903 3010 Carbon tetrafluoride (tetrafiuoromethane) 0 ex 2903 30 39 Dibromomethane 0 ex 2903 40 00 Bromochloromethane 0 ex 2903 59 00 l,6,7,8,9,14,15,16,17,17,18,18-Dodecachlorpentacyclo[12.2.1.1 . 6 &gt; 9 .02 &gt; 13 .05 &gt; 10] octadeca.715. diene, for use in the manufacture of polyamide, polyehtylene and synthetic rubber ( a) 0 ex 2903 69 00 Di- or tetrachlorotricyclo[8.2.2.24 &gt;7] hexadeca- 1 ( 12),4 ,6 ,10 , 13 , 1 5-hexaene , mixed isomers 0 ex 2904 10 00 Sodium prop-2-ene-l -sulphonate with a purity of not less than 93 % by weight , in powder form, for the manufacture of acrylic fibres ( a ) 0 ex 2904 20 90 Nitromethane 0 ex 2904 20 90 1-Nitropropane 0 ex 2904 20 90 2-Nitropropane 0 ex 2904 20 90 Nitroethane 0 ex 2904 90 10 Ethansulphonyl chloride 3 ex 2904 90 10 2,2,2-Trifluoroethyl trichlormethanesulphonate 0 ex 2905 19 10 Potassium tert-butoxide 0 ex 2905 39 90 Butane-1 ,3-diol 0 ex 2905 39 90 2,4 ,7 ,9-Tetramethyldec-5-yne-4 ,7-diol 0 ex 2905 39 90 Hexane-1 ,6-diol 0 ex 2905 50 90 2,2-Bis(bromomethyl)propanediol 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88No L 164/60 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) 2906 11 00 Menthol 0 ex 2906 19 00 Labd-14-ene-8 ,1 3-diol 0 ex 2907 29 90 4,4'-(2,3-Dimethyltetramethylene)dipyrocatechol , not less then 98 % pure 0 ex 2907 29 90 6,6',6"-Tri- ter £-butyl-4,4',4"-(l-methylpropan-l-yl-3-ylidene)tri-m-cresol , whether or not containing toluene of crystallization 0 ex 2907 29 90 2 ,5-Di-( ter £-pentyl )hydroquinone 0 ex 2908 10 90 4,4' -(Perfluoroisopropylidene)diphenol 0 ex 2908 30 30 2-Bromo-6-methoxynaphthalene 0 ex 2909 30 30 1 ,2-Bis (2,4,6-tribromophenoxy ) ethane for use in the manufacture of acrylonitrile-butadiene-styrene (ABS) ( a ) 0 ex 2909 30 90 Bis (phenoxyphenoxy) benzene, mixed isomers 0 ex 2909 49 10 3,3 ' -Oxydi(propylene glycol ) 0 ex 2909 49 10 2-(2-Chloroethoxy)ethanol 0 ex 2909 49 10 2,2,2',2'-Tetrakis (hydroxymethyl)-3,3 ' -oxydipropan-l-ol 0 ex 2909 49 90 2,2'-[Isopropylidenebis(2,6-dibromo-4,l-phenyleneoxy]diethanol 0 ex 2910 90 00 1 ,2-Epoxybutane 0 ex 2910 90 00 1 ,2-Epoxy-4-(epoxyethyl)cyclohexane 0 ex 2910 90 00 2,3-Epoxypropan-l-ol (glycidol ) 0 ex 2914 19 00 5-Methylhexan-2-one 0 ex 2914 19 00 3 ,3-Dimethylbutanone 0 ex 2914 21 00 Refined natural camphor 0 ex 2914 49 00 1 1-alpha, 17,21-Trihydroxy-16-befa-methylpregna-l ,4-diene-3 ,20-dione 0 ex 2914 50 00 4-Methoxy-4-methylpentan-2-one 0 ex 2914 50 00 6'-Methoxy-2'-propiononaphthone 0 ex 2914 69 00 1 ,4-Naphthoquinone 0 ex 2914 69 00 Ubideearenone (INN) (coenzyme Q-10 ) 0 ex 2914 70 90 1 -Chloro-3 ,3-dimethylbutanone 0 ex 2915 39 90 20-Oxopregna-5 , 1 6-dien-3-beta-yl acetate 0 ex 2915 60 10 1 -Isopropyl-2 ,2-dimethyltrimethylene diisobutyrate 0 ex 2915 90 00 Trimethyl orthoacetate 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88 Official Journal of the European Communities No L 164/ 61 CN code Description Rate of autonomous duty ( % ) ex 2916 14 00 2,3-Epoxypropyl methacrylate 0 ex 2916 19 90 Butyl perchlorocrotonate 0 ex 2916 39 00 Methyl 3-chlorobenzoate 0 ex 2917 13 00 Azelaic acid and sebacic acid 0 ex 2917 19 90 Dodecanedioic acid 4 ex 2917 19 90 Sodium l,2-bis(cyclohexyloxycarbonyl)ethanesulphonate 0 ex 2917 20 00 Cyclohex-1 ,2-ene-l ,2-dicarboxylic anhydride 0 ex 2917 39 10 Tetrabromophthalic anhydride 0 ex 2917 39 90 Benzene-l,2,4-tricarboxylic acid 0 ex 2917 39 90 Benzene-l,2,4-tricarboxylic acid 1 ,2-anhydride 0 ex 2917 39 90 4-Methylphthalic anhydride 0 ex 2917 39 90 Tetrachlorophthalic anhydride 0 ex 2918 19 10 Malic acid and its salts , with an L-isomer content of not less than 94% 0 ex 2918 19 90 2,2-Bis(hydroxymethyl)propionic acid 0 ex 2918 19 90 Dinoprost (INN) for the manufacture of human medical products falling within heading No 3004 (a ) 0 ex 2918 29 90 Octadecyl 3-(3,5-di-ter £-butyl-4-hydroxyphenyl)propioriate 0 ex 2918 29 90 Pentaerythritol tetrakis[-3 -( 3 ,5-di-teri-butyl-4-hydroxyphenylpropionate] 0 ex 2918 90 00 Methyl-5 -( 2 ,4-dichlorophenoxy)-2-nitrobenzoate 3,5 ex 2918 90 00 Dinoprostone (INN) 0 ex 2918 90 00 Alprostadil (INN) 0 ex 2918 90 00 2,6-Dimethoxybenzoic acid 0 ex 2919 00 99 2,2-Bis(chlormethyl)trimethylene tetrakis(2-chloroethyl ) bis(phosphate) 5 ex 2920 90 10 Diethyl sulphate 0 ex 2920 90 90 0, 0 '-Bis( 2 ,4-di-ter £-butylphenyl ) pentaerythritol bis(phosphite) 0 ex 2920 90 90 0,0 ' -Dioctadecyl pentaerythritol bis(phosphite) 0 ex 2921 19 90 1 , 1 ,3 ,3-Tetramethylbutylamine 0 ex 2921 29 00 Tetramethylenediamine in aqueous solution , having in the water-free material :  a purity of not less than 99,9% by weight  a pyrrolidine content of not more than 0,03 % by weight  an aminobutyronitrile content of not more than 0,02 % by weight 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164/62 Official Journal of the European Communities 30 . 6 . 88 Description Rate of autonomous duty ( % ) CN code N, N,N',N -Tetrabutylhexamethylenediamine Cyclohex-1 ,3-ylenediamine (1 ,3-diamiriocyclohexane) alpha \alpha 'alpha -Trifluoro-2 ,3-xylidine Selegiline hydrochloride (INNM) m-Phenylenebis(methylamine) Diphenhydramine hydrochloride ( INNM) Dinoprost (INN), Trometamol (INN) salt (+)-4-Dimethylamino-3-methyl-l,2-diphenylbutan-2-ol 1 -Deoxy-1 -(octylamino)D-glucitol Tulobuterol hydrochloride (INNM ) ex 2921 29 00 ex 2921 30 90 ex 2921 49 10 ex 2921 49 90 ex 2921 59 00 ex 2922 19 00 ex 2922 19 00 ex 2922 19 00 ex 2922 19 00 ex 2922 19 00 ex 2922 30 00 ex 3004 90 99 ex 2922 49 90 ex 2922 49 90 ex 2922 50 00 ex 2922 50 00 ex 2922 50 00 ex 2922 50 00 ex 2922 50 00 ex 2923 90 00 ex 2924 10 00 ex 2924 10 00 ex 2924 29 90 ex 2925 11 00 2925 19 10 ex 2926 90 90 ex 2926 90 90 ex 2928 00 00 ex 2928 00 00 ex 2928 00 00 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Ketamine hydrochloride (INNM ) Tranexamic acid (INN) beta-Alanine Metipranolol (INN ) L-Dopa (INN) Methyldopa (INN) Nadolol (INN) Indenolol hydrochloride (INNM) Carpronium chloride ( INNM ) ( 3 -Methacrylamidopropyl )trimethylammonium chloride 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts Flutamide (INN) Saccharin and its sodium salt 3 ,3 ',4 ,4',5 ,5 ',6 ,6-Octabromo-N, N -ethylenediphthalimide f-)-N-(Wpfoi-Cyano-4-hydroxy-3-methoxy-d/p/&gt;&lt;3-methylphenethyl)acetamide 2-(3-Phenoxyphenyl)propiononitrile 20-Hydroxyiminopregna-5 , 1 6-dien-3-yl acetate Carbidopa ( INN) Robenidine hydrochloride ( INNM ) No L 164 / 6330. 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 2928 00 00 N, N-Diethylhydroxylamine 0 ex 2928 00 00 3,3'-Bis(3,5-di-ter £-butyl"4-hydroxyphenyl)-N,N'-bipropionamide 0 ex 2928 00 00 2,4 ,6-Trichlorophenylhydrazine 0 ex 2929 10 00 Methylenedicyclohexyl diisocyanate , mixed isomers 0 ex 2929 10 00 p-Phenylene diisocyanate 0 ex 2929 10 00 trans-(Cyclohex-l ,4-ylene diisocyanate) for the production of thermoplastic polyurethane elastomers ( a ) 0 ex 2929 10 00 3 ,3 -Dimethylbiphenyl-4 ,4 -diyl diisocyanate 0 ex 2929 90 00 0, 0-Bis(4-terf-butylphenyl) N-cyclohexylphosphoramidothioate 0 ex 2930 90 10 Cilastatin sodium ( INNM ) 0 ex 2930 90 90 3 ,3-Dimethyl-l -methylthiobutanone oxime 0 ex 2930 90 90 Thiophenol 0 ex 2930 90 90 2,2-Thiodiethyl bis[3-(3,5-di-ferf-butyl-4-hydroxyphenyl)propionate] 0 ex 2930 90 90 Probucol (INN ) 0 ex 2930 90 90 Ethoprophos (ISO) 0 ex 2931 00 00 Crystalline dimethyltin dichloride in powder form, for the production of goods falling within Chapter 70(a) 0 ex 2931 00 00 2-Chlorethylphosphonic acid 3,8 ex 2931 00 00 Chlorodiphenylphosphine 0 ex 2931 00 00 2-Diphenylphosphinobenzoic acid 0 ex 2932 11 00 Tetrahydrofuran , containing not more than 40 mg per litre in total of tetrahydro-2-methylfuran and tetrahydro-3-methylfuran for the manufacture of &lt;*/j&amp;fca-4-hydroxybutyl-omggtf-hydroxypoly ( oxytetramethylene) (a ) 0 ex 2932 13 00 Tetrahydrofurfuryl alcohol 0 ex 2932 19 00 5-Nitrofurfurylidene di(acetate) 0 ex 2932 19 00 Furan with a purity of 99 % or more by weight 0 ex 2932 29 90 Glucurolactone (INN) 0 ex 2932 29 90 1 3 ,1 4 ,1 5 ,1 6-Tetranorlabdano- 1 2 ,8-alpha-lactone 0 ex 2932 29 90 1 -Hydroxy-4- [ 1 -(4-hydroxy-3-methoxycarbonyl- 1 -naphthyl )-3-oxo- 1 H, 3H-benzo[de]isochromen ­ 1 -yl]-6-octadecyloxy-2-naphthoic acid 0 ex 2932 29 90 3'-Chloro-6'-cycIohexyIaminospiro[isobenzofuran-l(3H), 9'-xanthen]-3-one 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. 30 . 6 . 88No L 164 / 64 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) 6'-(N-Ethyl-p-toluidino)-2'-(N-methylanilino)spiro[isobenzofuran-l(3H),9'-xanthen]-3-one 6'-(N-Ethyl-p-toluidino)-2'-methylspiro[isobenzofuran-l(3H),9'xanthen]-3-one 2'-Anilino-6'-(N-ethyl-p-toluidino)-3'-methylspiro[isobenzofuran-l(3H),9'-xanthen]-3-one Etoposide ( INN) Bendiocarb (ISO ) Glucosamine hydrochloride ( INNM ) Diethyl l,3-benzodioxol-5-ylaminomethylenemalonate ( 25R)-Spirost-5-en-3-feeia-ol ( diosgenin) and its esters ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 29 90 ex 2932 90 70 ex 2932 90 70 ex 2932 90 70 ex 2932 90 70 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 2933 39 90 ex 3004 90 99 ex 2933 39 90 ex 3004 90 99 ex 2933 40 90 2933 51 10 ex 2933 59 90 ex 2933 59 90 ex 2933 59 90 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 11 0 0 0 Diphemanil metilsulphate ( INN) 2-(4-Pyridyl)ethanesulphonic acid 2 ,3 ,5 ,6-Tetrachloropyridine Flunixin meglumine (INNM ) Isonicotinonitrile 3,6-Dichloropyridine-2-carboxylic acid 2-Hydroxyethylammonium 3 ,6-dichloropyridine-2-carboxylate 2-Butoxyethyl (3 ,5 ,6-trichloro-2-pyridyloxy )acetate 3 ,5-Dichloro-2 ,4 ,6-trifluorpyridine 4,4'-Bis(hydroxyiminomethyl)-l ,1 '-(oxydimethylene) dipyridinium dichloride ('RS/)- l-[2-(4-Chlorobenzhydryloxy)ethyl]piperidine and its salts Carpipramine dihydrochloride (INNM ) Azatadine dimaleate ( INNM ) Butorphanol (INN ) and its salts Encainide hydrochloride ( INNM ) Dodecyl 2-methoxy-4-[2-(2-quinolyl)vinyl]phenyl ether Phenobarbital (INN) and its salts l,4-Diazabicyclo[2.2.2]octane (triethylenediamine) Amprolium hydrochloride ( INNM ) 5-Brompyrimidine 30 . 6 . 88 Official Journal of the European Communities No L 164 /65 Rate of autonomous duty ( % ) CN code Description Minoxidil (INN ) l-Ethyl-6-fluoro-l ,4-dihydro-4-oxo-7-piperazin-l-yl-l ,8-naphthyridine-3-carboxylic acid and its salts and esters Buspirone hydrochloride ( INNM) 2,6-Di-fÃ ³rtf-butyl-4-[4,6-bis(octylthio)-l,3,5-triazin-2-ylamino]phenol l,3&gt;5-Tris(4-terf-butyl-3-hydroxy-2,6-dimethylbenzyl)-l,3j5-triazine-2,4,6(lH,3H,5Hj-trione Carteolol hydrochloride (INNM) Triazolam (INN ) Alprazolam Estazolam (INN ) Octrizole (INN) Drometrizole ( INN) 2 ,4-Di-fÃ ³/t-butyl-6-( 5-chlorobenzotriazol-2-yl )phenol Prifinium bromide (INN) 0 0 0 0 0 0 0 4,5 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 4 0 0 0 0 ex 2933 59 90 ex 2933 59 90 ex 2933 59 90 ex 3004 90 99 ex 2933 69 90 ex 2933 69 90 ex 2933 79 00 ex 2933 90 60 ex 2933 90 60 ex 2933 90 60 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2933 90 90 ex 2934 30 90 ex 2934 90 50 ex 2934 90 60 ex 2934 90 60 ex 2934 90 60 ex 2934 90 70 ex 2934 90 70 ex 2934 90 90 ex 2934 90 90 ex 2934 90 90 ex 2934 90 90 ex 2934 90 90 Captopril (INN) Tryptophan (2S)-l-(3-Acetylthio-2-methyl-l-oxopropyl)-L-proline 10-Benzoyl-3,7-bis(dimethylamino)phenothiazine Diltiazem hydrochloride ( INNM) Timepidium bromide (INN) Clotiazepam (INN) Teniposide ( INN) Timolol (INN) Ofloxacin (INN) Zotepine (INN) l-Ethyl-l,4-dihydro-4-oxo[l,3]dioxolo[4,5-g]cinnoline-3-carbonitrile 2-Chlordibenz [bf] [ 1 ,4] oxazepin- 11(1 0H)-one f6RJ 7Rj-3-Acetoxymethyl-7-[(R)-2-formyloxy-2-phenylacetamid]-8-oxo-5-thia-l-azabicyclo [4.2.0]oct-2-ene-2-carboxylic acid and its salts and esters Diazoxide (INN ) 30 . 6 . 88No L 164 / 66 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 2934 90 90 Bis(2-hydroxyethyl) ( 9,1 0-dihydro-l 0-oxo-9-oxa- 1 0-/&lt;zmMa 5-phospha-l0-phenanthrylmethyl ) succinate 0 ex 2934 90 90 Adenosine phosphate (INN) 0 ex 2934 90 90 3-(l-Ethyl-l-methylpropyl)isoxazol-5-ylamine 0 ex 2934 90 90 ( 2 ,3 -Dihydro-3 -oxobenz[&lt;i] isothiazol-2-yl )-N-5-methylisoxazo!-3-ylacetamide-S, S-dioxide 0 ex 2934 90 90 ex 3004 90 99 Tegafur ( INN) 0 ex 2935 00 00 3-[l-(7-Hexadecane-l-sulphonamidoindol-3-yl)-3-oxo-lH, 3H-benz- [de] isochromen- 1 -yl]-indole-7 ­ carboxylic acid 0 ex 2935 00 00 Quinethazone (INN ) 0 ex 2935 00 00 Sulfaguanidine (INN) 0 ex 2935 00 00 Sulfathiazole (INN) and its salts 0 ex 2935 00 00 4-Chloro-5-sulphamoylanthranil-o-toluidide 0 ex 2936 24 00 D-Pantothenol ethyl ether 0 ex 2936 24 00 Dexpanthenol (INN) 0 ex 2936 29 10 Folic acid (INN) 0 ex 2936 29 90 Nicotinic acid (INN) 0 ex 2936 29 90 Nicotinamide ( INN ) 0 , ex 2937 10 10 Serum gonadotrophin (INN) 0 ex 2937 22 00 Diflorasone di(acetate) (INNM) 0 ex 2937 22 00 Alclometasone 17,21-dipropionate (INNM) 0 ex 2937 29 90 Methylprednisolone ( INN) and its salts and esters 1 ex 2937 99 00 Calcitonin (INN), salmon-type and its salts 0 ex 2937 99 00 Calcitonin (INN), porcine 0 ex 2937 99 00 Prasterone (INN) 0 2939 30 00 Caffeine and its salts 4,1 ex 2940 00 90 Ribose 0 ex 2940 00 90 Sucrose benzoate, having a saponification equivalent of not more than 175 0 ex 2941 10 00 Epicillin ( INN) 0 ex 2941 10 00 Piperacillin (INN) 0 ex 2941 10 00 ex 3004 10 10 Piperacillin sodium (INNM) 0 30 . 6 . 88 Official Journal of the European Communities No L 164/ 67 CN code Description Rate of autonomous duty ( % ) ex 2941 30 00 Minocycline (INN ) and its salts 0 ex 2941 90 00 Amphotericin B (INN) 0 ex 2941 90 00 Clindamycin (INN ) and its salts and esters 0 ex 2941 90 00 Spectinomycin dihydrochloride ( INNM), pentahydrate 0 ex 2941 90 00 Nystatin (INN) 0 ex 2941 90 00 Kanamycin sulphate (INNM ) 0 ex 2941 90 00 Sisomicin sulphate (INNM) 0 ex 2941 90 00 Spectinomycin sulphate (INNM ) 0 ex 2941 90 00 Tobramycin (INN ) and its salts 0 ex 2941 90 00 Lincomycin (INN) and its salts and esters , for the manufacture of products falling within heading Nos 3003 and 3004 (a ) 0 ex 2941 90 00 Cefaclor ( INN ) and its hydrates , salts and esters 0 ex 2941 90 00 Netilmicin sulphate (INNM) 0 ex 2941 90 00 Dibekacin sulphate ( INNM) 0 ex 2941 90 00 Cefoxitin sodium ( INNM) 0 ex 2941 90 00 Cefradine (INN) 0 ex 2941 90 00 Cefazolin ( INN) and its salts 0 ex 2941 90 00 Latamoxef (INN ) and its salts and esters 0 ex 2941 90 00 Josamycin (INN) 0 ex 2941 90 00 Josamycin propionate ( INNM) 0 ex 2941 90 00 Ribostamycin sulphate (INNM) 0 ex 2941 90 00 Fumagillin dicyclohexylammonium ( INNM) 0 ex 2941 90 00 Ceftezole ( INN) 0 ex 2941 90 00 Aztreonam ( INN) 0 ex 2941 90 00 Imipenem (INN) 0 ex 2941 90 00 Cefotetan ( INN) 0 ex 2941 90 00 Ceftizoxime sodium ( INNM ) 0 ex 2941 90 00 Midecamycin ( INN) and its acetates 0 ex 2941 90 00 Neomycin sulphate ( INNM) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88No L 164 / 68 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 2941 90 00 Cefotiam dihydrochloride (INNM) 0 ex 2941 90 00 Cefmenoxime hemihydrochloride (INNM) 0 ex 2941 90 00 Lasalocid sodium ( INNM ) 0 ex 2941 90 00 ex 3004 20 90 Vancomycin (INN ) and its salts and esters 0 ex 2941 90 00 ex 3004 20 90 Amikacin (INN) and its salts 0 ex 2941 90 00 ex 3004 20 90 Mitomycin (INN ) 0 ex 2941 90 00 ex 3004 20 90 Bleomycin sulphate ( INNM ) 0 ex 2941 90 00 ex 3004 20 90 Aclarubicin hydrochloride (INNM ) 0 ex 3002 10 10 Tetanus immunoglobulin 0 ex 3002 10 10 Anti-tetanus immunoplasma 0 ex 3002 10 10 Rabies immunoplasma 0 ex 3002 10 91 Anti-haemophilic globulin and anti-Rho( D)-globulin derived from human blood 0 ex 3002 10 91 Gamma globulin , in solution , derived from human blood 0 ex 3002 10 91 Lyophilized gamma globulin derived from human blood 0 ex 3002 10 99 Unsterile blood serum obtained from the blood of a bovine foetus or non-immunized newly born calf 0 ex 3002 39 00 Vaccine consisting of a bacterium obtained by isolating R-980 from Mycoplasma gallisepticum in an oil-based emulsion 0 ex 3003 20 00 ex 3004 20 90 Mixture of cefradine (INN) and arginine (INN) 0 ex 3003 39 00 Mixture of oestrogens of equine origin , in powder form 0 3201 20 00 Tanning extracts of wattle (mimosa) 0 ex 3201 90 90 Tanning extracts derived from gambier and myrobolan fruits 0 ex 3201 90 90 Tanning extracts of eucalyptus 3,2 ex 3207 40 90 Glass , in the form of flakes , of a length not less than 0,1 mm and not more than 3,5 mm, of a thickness not less than two micrometres and not more than five micrometres 0 ex 3207 40 90 Glass in the form of powder or granules, with a silicon dioxide content of not less than 99 % by weight 0 ex 3208 90 10 ex 3909 50 00 Polyurethane of 2,2' -( terf-butylimino)diethanol and 4,4' -methylenedicyclohexyl diisocyanate dissolved in N,N-dimethylacetamide , with a polymer content of not less than 48 % by weight 0 ex 3208 90 10 ex 3911 90 90 Copolymer of p-cresol and divinylbenzene, dissolved in N, N-dimethylacetamide, with a polymer content of not less than 48 % by weight 0 Official Journal of the European Communities No L 164 / 6930 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 3402 11 00 Aqueous solution containing not less than 30% and not more than 50% of disodium alkyl [oxydi(benzenesulphonate)] 0 ex 3402 13 00 alpha-Methyl-owega-hydroxypoly(oxypropylene), having an average molecular weight of between 240 and 260 0 ex 3402 90 10 Mixture of docusate sodium ( INN) and sodium benzoate 0 ex 3507 90 00 Bromelains (INN ) 0 ex 3507 90 00 Mixture of streptokinase ( INN ) and streptodornase ( INN) 0 ex 3507 90 00 Pyruvate: oxygen oxidoreductase 0 ex 3507 90 00 Lipoprotein lipase 0 ex 3507 90 00 Serrapeptase (INN ) 0 ex 3507 90 00 Aspergillus alkaline proteinase 0 ex 3702 31 90 Colour negative film , of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more , for use in the manufacture of instant picture film packs ( a ) 0 ex 3802 90 00 Acid-activated montmorillonite for the manufacture of self-copy paper ( a ) 0 3805 10 30 Wood turpentine 1,7 3805 10 90 Sulphate turpentine 0 3805 20 00 Pine oil 1,7 ex 3805 90 00 Crude dipentene 0 ex 3805 90 00 Sulphite turpentine; other terpenic solvents produced by the distillation or other treatment of coniferous woods 1,7 ex 3806 90 00 Hydroabietyl alcohol 0 ex 3809 91 00 A mixture of ( 5-ethyl-2-methyl-2-oxo-l,3,2X. 5 -dioxaphosphoran-5-ylmethyl ) methyl methylphos ­ phonate and bis(5-ethyl-2-methyl-2-oxo-l,3,2X5-dioxaphosphoran-5-ylmethyl ) methylphosphonate 0 ex 3811 21 00 Salts of dinonylnaphthalene sulphonic acid , dissolved in mineral oils 0 ex 3812 20 00 Reaction mixture containing benzyl 3-isobutyryloxy-l-isopropyl-2,2-dimethylpropyl phthalate and benzyl 3-isobutyryloxy-2,2,4-trimethylpentyl phthalate 0 ex 3812 30 10 Mixtures of x-butyl-4,4'-isopropylidenediphenol and x,x'-dibutyl-4,4'-isopropylidenediphenol 0 ex 3812 30 90 Tetraaluminium nonamagnesium dicarbonate hexacosahydroxide heptahydrate coated with a surface active agent 0 ex 3815 11 00 Catalysts , in the form of granules , consisting of a mixture of oxides on a carrier of aluminium oxide and containing, by weight :  not less than 12% and not more than 20% of nickel  not less than 5 % and not more than 10 % of copper  not less than 0,5 % and not more than 1,5% of manganese The pore volume is not less than 0,25 cm 3 / g and not more than 0,95 cm 3 /g and the apparent specific gravity is not less than 0,5 and not more than 1,25 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 164/ 70 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 3815 12 00 Catalysts , in form of granules or rings having a diameter of not less than 3 mm and not more than 10 mm , consisting of silver supported on aluminium oxide , the silver content beeing not less than 8 % and not more than 20 % by weight 0 ex 3815 19 00 Catalysts , in the form of spherical grains with a diameter of not less than 1 ,4 mm and not more than 1 ,8 mm, consisting of boron trifluoride on an aluminium oxide support 0 ex 3815 19 00 Catalysts, consisting of chromium trioxide or dichromium trioxide fixed on a silicon dioxide support with a pore volume , as determined by the nitrogen absorption method , of not less than 2 cm 3 /g 0 ex 3815 19 00 Catalysts consisting of chromium oxides and titanium dioxide fixed on a support of silicon dioxide , aluminium oxide or aluminium phosphate 0 ex 3815 19 00 Catalysts, in the form of grains , of which not less than 90 % by weight have a particle size of less than 10 micrometres, consisting of a mixture of oxides on a carrier of magnesium silicate and containing, by weight :  not less than 20% and not more than 35% of copper  not less than 2 % and not more than 3 % of bismuth The catalyst has an apparent specific gravity of not less than 0,2 and not more than 1,0 0 ex 3815 19 00 Catalysts , in the form of granules having a diameter of not more than 1 ,4 mm, consisting of cobalt oxide on a silicon dioxide support 0 ex 3815 19 00 Catalysts, consisting of copper chloride , supported on aluminium oxide , for the preparation of dichloroethane from ethylene, hydrochloric acid and oxygen , by the fixed bed process ( a ) 0 ex 3815 90 00 Catalysts , in the form of discs or rodlets having a length of not more than 5 ,0 mm and a diameter ofnot more than 3,6 mm, consisting of copper oxide and dichromium trioxide 0 ex 3815 90 00 Catalysts, in the form of rodlets having a length of not less than 3 mm and not more than 6 mm and a diameter of not more than 3,8 mm , consisting of not less than 18 % and not more than 21 % by weight of dichromium trioxide and not less than 78% and not more than 81 % by weight of aluminium oxide 0 ex 3815 90 00 Catalysts, in powder form , consisting of a mixture of titanium trichloride and aluminium chloride , containing not less than 20 % and not more than 30 % by weight of titanium and not less than 55 % and not more than 72 % by weight of chlorine 0 ex 3815 90 00 Catalysts containing titanium trichloride in the form of a suspension in hexane , containing by weight in the hexane-free material not less than 14% and not more than 17% of titanium 0 ex 3815 90 00 Catalysts consisting of ethyltriphen^lphosphonium acetate , dissolved in methanol 0 ex 3815 90 00 Catalysts , in the form of pellets , consisting of mixed vanadium and phosphorus oxides , containing not more than 0,5 % by weight of one of the following elements : lithium , potassium, sodium , cadmium or zinc, for use in the manufacture of maleic anhydride from butane ( a ) 0 ex 3815 90 00 Catalysts, consisting of dialkyldimethylammonium acetate containing chain lengths of 16 and 18 carbon atoms , suspended in organic solvents to a concentration of not less than 40% by weight 0 ex 3815 90 00 Catalysts, consisting of a mixture of titanium, magnesium and aluminium compounds , in the form of a suspension in hexane , containing by weight :  not less than 3 % and not more than 6 % titanium  not less than 1 ,5 % and not more than 3 % magnesium  not less than 0,3 % and not more than 0,5 % aluminium for use in the production of polyethylene with a density of a least 0,930 g/ cm3 ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164/ 7130 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 3815 90 00 Catalysts in the form of rodlets , consisting of an acid aluminosilicate (zeolite ) with a mole ratio of silicon dioxide : dialuminium trioxide of not less than 500:1 and containing by weight not less than 0,2 % and not more than 0,8 % of platinum 0 ex 3818 00 10 Doped silicon wafers , of Czochralski technology , with a diameter of 70 mm or more , unpolished and with an oxygen content of not less than 5 x 1017 atoms per cm3 0 ex 3822 00 00 Lyophilized extract of the blood cells of Limulus polyphemus (Limulus amoebocyte lysate) 0 ex 3823 90 91 Diosgenin crude 0 ex 3823 90 91 ¢ 4-(6-Fluoro-2-methylinden-3-ylmethyl)phenyl methyl sulphide dissolved in toluene 0 ex 3823 90 91 Residues of manufacture containing not less than 40 % by weight of 11 -beta , 17,20,21-tetra ­ hydroxy-6-methylpregna-l,4-dien-3-one-21-acetate 0 ex 3823 90 91 Intermediate products from the manufacture of monensin salts 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces tenebrarius, whether or not dried 0 ex 3823 90 91 Products obtained by the N-ethylation of sisomycin ( INN ) 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora purpurea, whether or not dried 0 ex 3823 90 91 Cholic acid and 3-alpha-12-alpha-dihydroxy-5-beta-cholan-24-oic acid (deoxycholic acid ), crude 0 ex 3823 90 91 Crude bile acids ' 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Micromonospora inyoensis, whether or not dried 0 ex 3823 90 91 Intermediate products of the antibiotics manufacturing process obtained from the fermentation of Streptomyces kasugaensis, whether or not dried 0 ex 3823 90 91 4-(2-Aminoethylthiomethyl)-l,3-thiazol-2-ylmethyldimethylamine , dissolved in toluene 0 ex 3823 90 99 Mixture of nitromethane and 1 ,2-epoxybutane 0 ex 3823 90 99 Colloidal diantimony pentaoxide 0 ex 3823 90 99 Tetrakis( 2-chloroethyl )ethylene bis(phosphate ) 5 ex 3823 90 99 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 5,2 ex 3823 90 99 Grains , consisting of a mixture of dialuminium trioxide and zirconium dioxide , containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 5,2 ex 3823 90 99 Magnesium bromide 2-oxoperhydroazepin-l-ide dissolved in epsilon-caprolactam to a concentration of not less than 20 % and not more than 25 % by weight 0 ex 3823 90 99 Reaction products of dibutyl dihydrogendiphosphate and 1 ,2-epoxypropane for use in the production of non-rigid polyurethane (a ) 0 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. No L 164/72 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 3823 90 99 Film consisting of the oxides of barium, calcium and either titanium or zirconium, mixed with binding materials 0 ex 3823 90 99 Mixture of amines derived from dimerized fatty acids with an average molecular weight of between 520 and 550 0 ex 3823 90 99 Crude lithium hypochlorite 0 ex 3823 90 99 Mixture of 2-(perfluoroalkyl)ethanethiols containing C6 to C14 perfluoroalkyl chains 0 ex 3823 90 99 Butylethylmagnesium dissolved in organic solvents to a concentration of not less than 19% but not more than 30 % by weight 0 ex 3823 90 99 Mixed oxides of barium , bismuth , lead and titanium in powder form, having a barium content of not less than 5 % and a titanium content of not less than 1 5 % by weight, for use as dielectric materials during the manufacture of multilayer ceramic capacitors ( a ) 0 ex 3823 90 99 - Lithium niobate wafers , undoped 0 ex 3823 90 99 Aldicarb ( ISO), dissolved in dichloromethane at a concentration of not less than 35 % and not more than 40 % by weight 0 ex 3823 90 99 Magnetized iron oxide with a content of more than 31 % by weight of bivalent iron and not more than 4 % by weight of cobalt 0 ex 3823 90 99 Preparation consisting essentially of alkaline asphalt sulphonate having a density of not less than 1 ,2 and not more than 1,5 g/ cm3 and a solubility in water of not less than 70% by weight 0 ex 3823 90 99 Anti-corrosion preparations consisting of salts of dinonylnaphthalene sulphonic acid , either on a carrier of mineral wax or dissolved in an organic solvent 0 ex 3901 20 00 Polyethylene containing not less than 35 % and not more than 45 % by weight of mica 0 ex 3901 90 00 Copolymers of ethylene with acrylic acid, or with methacrylic acid , containing not less than 16 % and not more than 30 % of acrylic acid or methacrylic acid by weight , in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3901 90 00 ex 3902 90 00 An A-B-A block copolymer of polystyrene , ethylene-butylene copolymer and polystyrene , containing not more than 35 % by weight of styrene, in one of the forms mentioned in note 6 ( b ) to Chapter 39 0 ex 3902 90 00 Poly(l-ethylethylene) (polybutene-1 ) in one of the forms mentioned in note 6 ( b ) to Chapter 39 0 , ex 3903 90 00 Brominated polystyrene containing not less than 58 % and not more than 71 % by weight of bromine , in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3904 40 00 Copolymers of vinyl chloride with vinyl acetate and vinyl alcohol , containing by weight not less than 87% and not more than 92% of vinyl chloride , not less than 2% and not more than 9 % of vinyl acetate and not less than 1 % and not more than 8 % of vinyl alcohol , in one of the forms mentioned in note 6 ( a ) and (b ) to Chapter 39 0 ex 3904 50 00 Copolymers of vinylidene chloride with vinyl chloride, containing not less than 79,5 % by weight of vinylidene chloride, in one of the forms mentioned in note 6 ( a ) and (b ) to Chapter 39 , for the manufacture of fibres , monofil or strip ( a ) 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164 / 7330 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 3904 50 00 Copolymers of vinylidene chloride and acrylonitrile , in the form of expandable beads of a diameter not less than 4 and not more than 20 micrometres 0 ex 3904 69 00 Polyvinyl fluoride in one of the forms mentioned in note 6 ( b ) to Chapter 39 0 ex 3904 69 00 Copolymer of ethylene with chlorotrifluoroethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3904 69 00 Terpolymer of ethylene with chlorotrifluoroethylene and hexafluoro(2-methylpropene) in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3904 69 00 Copolymer of tetrafluoroethylene and hexafluoropropene compounded with not less than 1 % and not more than 5 1 % by weight of one of the following:  barium sulphate  dibismuth trioxide  dibismuth carbonate dioxide  tungsten in one of the forms mentioned in note 6 ( b) to Chapter 39 0 ex 3905 90 00 Poly( vinyl formal), in one of the forms mentioned in note 6 ( b) to Chapter 39 , having a molecular weight not less than 10 000 and not more than 40 000 and containing, by weight:  not less than 9,5 % and not more than 13 % of the acetyl groups, expressed as vinyl acetate  not less than 5 % and not more than 6,5 % of the hydroxy groups , expressed as vinyl alcohol 0 ex 3906 90 00 Copolymers of 2-diisopropylaminoethyl methacrylate and decyl methacrylate dissolved in N,N-dimethylacetamide, with a copolymer content of not less than 55 % by weight 0 ex 3906 90 00 Copolymer of acrylic acid and 2-ethylhexyl acrylate , containing not less than 10 % and not more than 1 1 % by weight of 2-ethylhexyl acrylate 0 ex 3906 90 00 Poly[N-(3-hydroxyimino-l ,1 -dimethylbutyl)acrylamide] 0 ex 3906 90 00 Copolymer of acrylonitrile and methyl acrylate modified with polybutadieneacrylonitrile (NBR) 0 ex 3906 90 00 Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer , for use as a stabilizer in emulsions or dispersions with a pH of more than 13 ( a ) 6 ex 3906 90 00 Polymerization products of acrylic acid with small quantities of a polyunsaturated monomer for use as a thickener in textile pigment printing pastes or in the manufacture of products falling within heading Nos 3003 and 3004 (a ) 0 ex 3906 90 00 Terpolymer of ethylene , methyl acrylate and a monomer containing a non-terminal carboxy group as a substituent , whether or not compounded with silica 5 ex 3906 90 00 Polymerization products of acrylic acid, with alkyl methacrylate and small quantities of other monomers for use as thickeners in the manufacture of textile printing pastes ( a) 0 ex 3907 20 90 Poly[oxy(2,6-dibromo-l,4-phenylene)] for use in the manufacture of polyamide ( a) 0 ex 3907 20 90 Poly[oxy-l,4-phenyleneisopropylidene-l,4-phenyleneoxy-(2-hydroxytrimethylene)], with an average molecular weight of more than 26 000 , in one of the forms mentioned in note 6 (b ) to Chapter 39 0 ex 3907 20 90 Liquid poly(oxypropylene) with 3-(3-[2-[2-(2-mercaptoethoxy)ethoxy]ethylthio]-propoxy ­ carbonylamino)-p-tolylcarbamoyloxy as the end group 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164 / 74 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 3907 20 90 Reaction product of poly(oxyalkylene) polyol with a polycarboxylic acid and epsilon-caprolactam 0 ex 3907 99 00 Polyester of a mixture of isophthalic acid and terephthalic acid with 4,4 ' -isopropylidenediphenol 0 ex 3907 99 00 Poly(oxy-l,4-phenylenecarbonyl) in powder form 0 ex 3908 90 00 Poly(iminomethylene-l,3-phenylenemethyleneiminoadipoyl ) in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3909 40 00 Polycondensation products of phenol and formaldehyde in the form of hollow spheres with a diameter of less than 150 micrometres 0 ex 3911 90 10 Poly(oxy-l ,4-phenylenesulphonyl-l ,4-phenyleneoxy-l ,4-phenyleneisopropylidene-l ,4-phenylene ) in one of the forms mentioned in note 6 (b) to Chapter 39 0 ex 3911 90 90 Alternating copolymer of ethylene and maleic anhydride , for use as a thickener in textile pigment printing pastes ( a) 0 ex 3911 90 90 Polymerization products of a (polybutadiene)polyol and two lactams N,N' -linked by the bivalent acyl radical of a dicarboxylic acid 0 ex 3912 11 00 Non-plasticized cellulose triacetate in the form of flakes , for the manufacture of cellulose triacetate yarn ( a ) 0 ex 3912 39 10 Ethylcellulose, not plasticized 0 ex 3912 39 90 Alkylhydroxyethylcellulose 0 ex 3912 39 90 Hydroxyalkylhydroxyethylcellulose 0 ex 3912 39 90 Hydroxypropylcellulose 0 ex 3912 39 90 Ethylhydroxyethylcellulose, insoluble in water 0 ex 3914 00 00 Colestipol hydrochloride (INNM ) 0 ex 3915 90 93 ex 3915 90 99 Waste and scrap of photographic ( including cinematographic) and X-ray film 0 ex 3915 90 99 Waste and scrap from polyester film coated with a tungsten compound or with rare-earth metal compounds 0 ex 3919 90 31 ex 3920 62 00 ex 3921 90 19 Reflecting laminated sheeting, metallized , consisting of one sheet of polyester and at least another sheet ofpolyester or other plastic material and coated on one side with an adhesive , whether or not protected by a release sheet 0 ex 3919 90 31 ex 3920 62 00 ex 3921 90 19 Polyethylene terephthalate film , dyed in the mass , of a thickness of not more than 25 micrometres and metallized on one side 6 ex 3919 90 31 ex 3920 62 00 ex 3920.63 00 ex 3920 69 00 ex 3921 90 19 Reflecting polyester sheeting in which microspheres are embedded 5 ex 3919 90 39 ex 3920 99 19 ex 3921 90 50 Reflecting polyurethane sheeting 5 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions. Official Journal of the European Communities No L 164 / 7530. 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 3919 90 50 Polyvinyl chloride sheeting , of a thickness of less than 1 mm , coated with an adhesive in which are embedded hollow glass balls having a diameter of not more than 100 micrometres Laminated reflecting film of acrylic polymers and isocyanate cross-linking agents, containing embedded glass microspheres metallized with aluminium , which reflect light back to the source of incident light (retro-reflecting), coated on one side with an adhesive Reflecting sheeting of an acrylic polymer modified by melamine-formaldehyde , containing glass microspheres ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 ex 3919 90 50 ex 3920 59 00 ex 3921 90 60 ex 3920 10 11 Reflecting polyacrylic sheeting in which microspheres are embedded ex 3920 10 11 0 5 5 5 5 0 0 0 0 0 0 0 0 5 ex 3920 10 19 ex 3920 10 90 ex 3920 99 50 ex 3920 10 90 Laminated reflecting film of acrylic polymer, one layer of which is embossed with a prismatic pattern which reflects light back to the source of incident light (retro-reflecting), coated on one side with an adhesive Polyethylene film of a thickness of not less than 20 and not more than 40 micrometres , for the production of photo-resist film used in the manufacture of semiconductors ( a ) Laminated plastic sheet or strip , either :  having a width of not less than 190 mm , and consisting of one layer of biaxially orientated polyamide film coated on one side with polyvinylidene chloride and on the other side with a layer of polyethylene film or  having a width of not more than 15 mm , and consisting of one layer of biaxially orientated polyamide film and two layers of polyethylene film Film of a thickness of not more than 1 mm of a copolymerization product of vinyl alcohol with ethylene containing no other polymerization products or copolymerization products , with an extension at break (longitudinal or transversal) of not less than 65 % Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched polyethylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched fibrils of a mixture ofpolyethylene and a polyethylene copolymer , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent Copolymer of ethylene with propylene in the form of strip of a width of not less than 18 and not more than 27 mm or nor less than 5 8 and not more than 90 cm and of a thickness not exceeding 1 mm, which , after being extended at 23 °C to twice the original length , returns to its original length , with a tolerance of not more than + 15 % , within a period of two minutes Synthetic paper pulp, in the form of moist sheets made from unconnected finely branched polypropylene fibrils , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent Synthetic paper pulp , in the form of moist sheets made from unconnected finely branched fibrils of polypropylene modified by an organic acid , whether or not blended with cellulose fibres in a quantity not exceeding 15% , containing polyvinyl alcohol dissolved in water as the moistening agent Reflecting polyvinyl chloride sheeting, wholly embossed on one side in a regular pyramidal pattern ex 3920 10 90 ex 3920 10 90 ex 3920 20 90 ex 3920 20 90 ex 3920 42 10 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164 / 76 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 3920 59 00 Copolymerization products of acrylic and methacrylic esters , in the form of film with a thickness not exceeding 150 micrometres 0 ex 3920 62 00 Polyethylene terephthalate film , having a thickness of not less than 74 micrometres and not more than 76 micrometres , for use in the manufacture of flexible magnetic disks (floppy disks) ( a ) 0 ex 3920 62 00 ex 3920 63 00 , ex 3920 69 00 Reflecting polyester sheeting embossed in a regular pyramidal pattern 5 ex 3920 62 00 ex 3920 63 00 ex 3921 90 19 Polyester film having a thickness of not more than 70 micrometres , coated on one side with a substance which becomes coloured when heated to not more than 100 °C in the presence of salicyclic acid 0 ex 3920 62 00 ex 3920 63 00 ex 3921 90 19 Polyester film having a thickness of not more than 10 micrometres , coated on one side with salicyclic acid 0 ex 3920 69 00 Iridescent film of polyester and poly(methyl methacrylate) 0 ex 3920 69 00 Polycondensation products of terephthalic acid with a mixture of cyclohex-l,4-ylenedimethanol and ethane- 1 ,2-diol in the form of a film 0 ex 3920 91 00 Polyvinyl butyral film having a graduated coloured band 6 ex 3920 92 00 Film consisting of poly(eps »7o «-caprolactam ) blended with :  either not more than 10% by weight of polyethylene  or not more than 10% by weight of a copolymer of ethylene with vinyl acetate 0 ex 3920 99 50 Poly(l-chlorotrifluoroethylene) film 0 ex 3920 99 50 Polyvinyl fluoride sheet 0 ex 3920 99 50 Films and sheets of a copolymer of ethylene with chlorotrifluoroethylene , with a thickness of not less than 12 and not more than 400 micrometres 0 ex 3920 99 50 Microporous polytetrafluoroethylene film , coated on one side with a polymer permeable to water vapour , not less than 30 cm in width and weighing not more than 50 g/ m2 0 ex 3920 99 50 Microporous polytetrafluoroethylene film of a width of not more than 30 cm and weighing not more than 22,4 g/m2 0 ex 3920 99 50 Films of a thickness of not more than 1 mm, entirely of polyvinyl alcohol , containing not more than 2 % by weight of unhydrolysed acetate groups expressed as vinyl acetate and not less than 5 % and not more than 15 % by weight of glycerol as a plasticizer , not soluble in water at temperatures below 85 °C 0 ex 3920 99 50 Polyvinyl alcohol film coated on both sides having a total thickness of less than 1 mm and with an extension at break (longitudinal or transversal ) of not less than 65 % 0 ex 3920 99 50 Film of a mixture of polyvinylidene fluoride and of an acrylic polymer having a thickness not less than 40 and not more than 60 micrometres 0 ex 3920 99 50 ex 3921 90 60 Sheet of a thickness of not less than 1 and not more than 3 mm , consisting of a copolymer of ethylene with chlorotrifluoroethylene, whether or not backed with a woven glass fibre fabric 0 ex 3926 90 91 Reflecting sheeting or tape , consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern, heat sealed in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material 0 (a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164 /7730 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty (% ) Two polyethylene sheets containing multiple slits laid crosswise upon each other and bonded together Sheep or lamb skin leather , without wool on , tanned or retanned but not further prepared , whether or not split , other than leather of heading No 4108 or 4109 Goat or kid skin leather , without hair on , tanned or retanned but not further prepared , whether or not split , other than leather of heading No 4108 or 4109 Leather of other animals , without hair on , not further prepared than tanned , other than leather of heading No 4108 or 4109 ex 3926 90 91 ex 4105 11 91 ex 4105 11 99 ex 4105 12 10 ex 4105 12 90 ex 4105 19 10 ex 4105 19 90 ex 4106 11 90 ex 4106 12 00 ex 4106 19 00 ex 4107 10 10 ex 4107 29 10 ex 4107 90 10 ex 4416 00 90 ex 4418 50 00 ex 4421 90 50 ex 4501 10 00 ex 4501 90 00 ex 4823 90 90 ex 4911 91 91 ex 4911 99 90 ex 5306 10 11 ex 5306 10 31 ex 5402 39 10 ex 5402 41 10 0 0 0 0 0 0 0 0 0 0 0 0 1,8 0 0 0 0 0 Used casks and barrels of oak , whether assembled or not; their staves and heads Shingles for roofs and walls , of coniferous wood Match splint , manufactured from aspen (Populus tremuloides), for the manufacture of matches not requiring a specific striking surface ( so called 'strike-anywhere' matches ) ( a ) Natural cork, raw or simply prepared Waste cork; crushed , granulated or ground cork Strips of paper glued to one another to form a honeycomb with a height of not more than 13 cm, for agricultural purposes ( a ) Artists' screen prints ( commonly described as serigraphs), signed by the artist and numbered from 1 to 200 Microcopies on an opaque base for data banks and libraries ( a ) Unbleached linen yarn (excluding yarn of flax tow), measuring 333,3 decitex or more (not exceeding 30 metric number), for the manufacture of multiple or cabled yarns of the footwear industry or for whipping cable (a ) Texturized yarn of polypropylene , impregnated with silicone-based water-repellant Polyamide yarn , not textured , untwisted or with not more than 22 turns per metre , of crimpable bicomponent filaments consisting of poly(hexamethylene adipamide ) and a copolyamide for the manufacture of knee-length stockings falling within subheadings 6115 20 11 and 6115 93 30 , women's stockings falling within subheadings 61 15 20 19and6115 93 91 or pantyhose (tights) falling within subheading 611511 00 ( a ) Yarn of synthetic textile fibres solely of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid Yarn of a copolymer of glycollic acid and lactic acid for the manufacture of surgical sutures ( a) Yarn of poly(l,4-dioxanone ) ex 5402 41 30 ex 5402 41 90 ex 5402 49 99 ex 5402 49 99 ( a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164 / 78 Official Journal of the European Communities 30 . 6 . 88 CN code Description Rate of autonomous duty ( % ) ex 5402 49 99 ex 5402 59 90 ex 5402 69 90 Yarn of polyvinyl alcohol , soluble in water at a temperature of 50 °C , for use in the manufacture of weftless 'felts' for paper-making machines ( a) 0 ex 5402 49 99 ex 5402 59 90 ex 5402 69 90 Non-textured filament yarn of polyvinyl alcohol ), for the manufacture of sleeves for printing rollers ( a ) 0 ex 5402 49 99 ex 5402 69 90 Yarn of polytetrafluoroethylene 0 ' ex 5402 69 90 Yarn wholly of polyglycollic acid 0 ex 5404 10 90 Monofil of poly(l,4-dioxanone) 0 ex 5404 10 90 Monofil of a copolymer of 1 ,3-dioxan-2-one with l,4-dioxan-2,5-dione for the manufacture of surgical sutures ( a ) 0 ex 5404 10 90 Monofil of polytetrafluoroethylene 0 ex 5404 90 90 Strip of polytetrafluoroethylene , with an extension at break not exceeding 25 % 0 ex 5407 71 00 Woven fabrics of polyvinyl alcohol fibres, for machine embroidery 0 ex 5407 71 00 ex 5903 90 99 Woven polytetrafluoroethylene fibre fabric coated or covered on one side with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side chains ending in carboxylic acid or sulphonic acid groups in the potassium or sodium salt form, whether or not coated on the same side with a metallic inorganic compound 0 ex 5503 10 19 Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid , for uses other than the manufacture of articles falling within Chapters 60 , 61 , 62 , 63 , 64 and 65 or of materials used in the manufacture of such articles ( a) 0 ex 5503 10 19 Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation of w-phenylenediamine and isophthalic acid and not less than 1 % and not more than 15% by weight of fibres of poly (p-phenylene terephthalamide) 5 ex 5503 90 10 ex 5503 90 90 Acetalized, multicomponent spun fibres with a matrix fibril structure , consisting of emulsion polymerized polyvinyl alcohol and polyvinyl chloride 0 ex 5503 90 90 Textile fibres of polytetrafluoroethylene 0 ex 5503 90 90 Fibres wholly of poly(thio-l,4-phenylene) 0 ex 5503 90 90 ex 5601 30 00 Polyvinyl alcohol fibres , whether or not acetalized 0 ex 5504 10 00 Fibres entirely of Modal (ISO) 0 ex 5603 00 10 ex 5603 00 91 ex 5603 00 93 Polyvinyl alcohol non-woven fabrics, with a thickness of not less than 200 micrometres and not more than 280 micrometres and of a weight of not less than 20 g/ m2 and not more than 50 g/m2 , in the piece or cut into rectangles 0 ex 5603 00 10 ex 5603 00 91 ex 5603 00 93 ex 5603 00 95 Non-woven fabric of continuous polyester filaments bonded together with polyacrylates , pressed and embossed with a weave pattern, in the piece or cut into rectangles, of a weight not exceeding 150 g/ m2 0 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88 Official Journal of the European Communities No L 164 / 79 CN code Description Rate of autonomous duty (% Non-woven fabrics of aromatic polyamide fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid , in the piece or cut into rectangles ex 5603 00 10 ex 5603 00 93 ex 5603 00 95 ex 5603 00 99 ex 5603 00 93 ex 5603 00 95 ex 5603 00 93 ex 5603 00 95 Non-woven fabrics with a thickness of not more than 300 micrometres of spun-bonded polyethylene fibres , with a weight not exceeding 115 g/m2 , in the piece or cut into rectangles , not impregnated Non-woven fabrics of polypropylene consisting of a melt-blown central layer, laminated on each side with spun-bonded fibres , with a thickness of not more than 550 micrometres and a weight not exceeding 80 g/m2 , in the piece or simply cut into rectangular shape , not impregnated Knitted or woven fabrics , coated or covered on one side with artificial plastic material in which are embedded microspheres ex 5903 10 90 ex 5903 20 90 ex 5903 90 99 ex 5907 00 00 ex 5911 90 90 6305 10 10 ex 6305 90 00 ex 6815 99 90 ex 6903 20 90 ex 6914 90 90 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ex 6909 19 00 Textile fabrics coated with adhesive in which are embedded microspheres, the diameter of which is not more than 75 micrometres, and weighing not more than 550 g/m2 Yarn and strip of impregnated polytetrafluoroethylene , whether or not oiled or graphited Sacks and bags, of a kind used for the packing of goods, used, of jute or of other textile bast fibres of heading No 5303 Sacks and bags , of a kind used for the packing of goods, used , of flax or of sisal Microspheres containing more than 90 % by weight of barium and titanium expressed as barium oxide and titanium dioxide with a diameter of less than 100 micrometres and a refractive index of not less than 2,1 and not more than 2,4 Yarn of continuous ceramic filaments , each filament of which contains not less than 12 % by weight of diboron trioxide, not more than 26 % by weight of silicon dioxide and not less than 60 % by weight of dialuminium trioxide Catalysts' supports consisting of porous cordierite or mullite ceramic pieces of roughly circular, square, rectangular or oval cross-section with parallel sides having an overall volume of not less than 240 ml and not more than 65 000 ml , and having a minimum external dimension of not less than 20 mm and a maximum external dimension ofnot more than 1 800 mm, having not less than one continuous channel which may be open at both ends or stopped at one end per 100 mm2 running parallel to the main axis of symmetry , the total channel cross-sectional area being not less than 10% and not more than 90% of the whole cross-sectional area Plates made of dialuminium trioxide and titanium carbide of dimensions not exceeding 48 x 48 mm , or of a diameter not exceeding 125 mm, for the manufacture of magnetic heads ( a) Circular flat lead glass plates , ground and polished with worked edges and having:  a thickness of not less than 3,5 mm and not more than 5 mm  a diameter of not less than 135 mm and not more than 140 mm  a density of not less than 2,88 g/ cm3 , and  a transmission of not less than 87% at a wavelength of between 450 nanometres and 800 nanometres for incorporation into video projectors ( a ) Glass envelopes , for monochrome cathode-ray tubes, having the following dimensions :  diagonal face not less than 3,8 cm and not exceeding 51 cm, and  nominal neck diameter of 13 mm , 20 mm , 29 mm or 37 mm Face plates made wholly of glass , having a diagonal dimension of not more than 61 cm and a raised edge, for use in the manufacture of monochrome cathode-ray tubes ( a ) ex 6909 19 00 ex 7006 00 90 ex 7011 20 00 ex 7011 20 00 (a) Control of the use for this special purpose shall be carried out pursuant to die relevant Community provisions . No L 164 / 80 Official Journal of the European Communities 30 . 6 . 88 CN code Rate of autonomous duty ( % ) Description ex 7011 20 00 ex 7019 10 59 ex 7019 10 59 ex 7019 10 59 ex 7019 10 59 ex 7410 11 00 ex 7410 12 00 7602 00 19 ex 8103 90 10 ex 8104 90 10 ex 8108 10 10 ex 8108 10 90 ex 8111 00 11 ex 8111 00 11 ex 8401 30 00 ex 8401 40 10 ex 8401 40 90 ex 8419 89 90 ex 8421 99 00 Glass cones with a shaped edge and having a diagonal dimension of not more than 61 cm intended for use in the manufacture of monochrome cathode-ray tubes ( a ) Yarns of 33 tex ±7,5 % , or a multiple thereof, obtained from continuous spun glass filaments having a diameter of not less than 2,5 micrometres and not more than 5,1 micrometres , other than those treated so as to improve their adhesion to elastomers Yarns obtained from continuous spun glass filaments having a diameter of not less than 12,5 micrometres and not more than 13,5 micrometres treated with resorcinol formaldehyde , of not less than 340 tex and not more than 680 tex Yarns of 22 tex spun from continuous glass filaments having a diameter of not less than 4,7 and not more than 5,5 micrometres Yarns of 33 , 34 or 51 tex ± 7,5 % , or a multiple thereof, spun from continuous glass filaments having a diameter of not less than 5,8 micrometres and not more than 7,1 micrometres Sheets and plates of polytetrafluoroethylene , with aluminium oxide or titanium dioxide as a filler or reinforced with glass-fibre fabric, laminated on both sides with copper foil Waste of aluminium , other ( including factory rejects ) Wire of unalloyed tantalum, of a diameter not less than 0,2 mm and not more than 0,5 mm , for the manufacture of capacitors ( a ) Ground and polished magnesium sheets whose dimensions do not exceed 1 500 x 2 000 mm, coated on one side with epoxy resin , insensitive to light Titanium sponge Waste and scrap titanium Electrolytic manganese of a purity of at least 99,7% by weight, for the chemical industry ( a ) Electrolytic manganese of a purity of at least 99 ,7 % by weight , for theproduction ofnon-ferrous alloys (a ) Nuclear fuel cartridges , consisting of mixed oxides of gadolinium and uranium enriched in U-235 contained in a 'barrier'-type metal cladding of zirconium alloy (Zircaloy) Integrally forged , rough-turned components, with unit weights of more than 150 tonnes , for reactor pressure vessels Immersion tube (coils ) bundles consisting of an assembly of plastic tubes terminating at each end in a honeycomb structure (end fitting) surrounded by a pipe connector Components of separators for the separation or purification of gases from gas mixtures , consisting of a bundle of permeable hollow fibres passing through a block of plastic material at one end and sealed at the other end  the whole being enclosed within a container , whether or not perforated , of an overall length of not less than 300 mm and not more than 3 700 mm and a diameter of not more than 350 mm Parts of equipment , for the purification of water by reverse osmosis , consisting of a bundle of hollow fibres of artificial plastic material with permeable walls , embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end , whether or not housed in a cylinder 0 0 7 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ex 8421 99 00 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 164 / 8130 . 6 . 88 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 8421 99 00 ex 5911 90 90 ex 8439 99 00 Parts of equipment for the purification of water by reverse osmosis , consisting essentially of plastic-based membranes , supported internally by woven or non-woven textile materials which are wound round a perforated tube , and enclosed in a cylindrical plastic casing of wall-thickness of not greater than 4 mm, whether or not housed in a cylinder of wall-thickness of not less than 5 mm Suction roll shells , not drilled , being alloy steel tubes with a length of not less than 5 207 mm and an outside diameter of not less than 754 mm , for use in machinery for making paper or paperboard ( a) Electronic pocket communicators for handicapped persons which , by means of push buttons and printing thermic head , print and issue text on tape Typewriters with braille characters ex 8469 21 00 ex 8469 21 00 ex 8469 29 00 ex 8469 31 00 ex 8469 39 00 ex 8543 80 90 Electromagnetic displays consisting of seven electromagnetic coils , which by means of the residual magnetism in the stators provide indefinite memory , and seven pivoting light-reflecting segments each of which is attached to a bar magnet . The display is contained in a housing the exterior dimensions of which do not exceed 28 x 36 x 50 mm Portable machines for reading and writing braille with tactile read-out and floppy disk recording systems, equipped with a standard electromechanical braille typewriter keyboard and an electromechanical braille read-out unit with 20 characters , all contained in a case the exterior dimensions of which do not exceed 26 x 38 x 10 cm Modulators for the range from 0,5 to 4,2 MHz, contained in a housing the external dimensions of which do not exceed 74 x 48 mm Insulated winding wire of aluminium of a purity of not less than 99,5 % by weight , neither lacquered, varnished nor enamelled , with a total thickness of not less than 0,15 mm and not more than 0,16 mm Image reverser made up from an assembly of optical fibres 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 ex 8543 80 90 ex 8543 80 90 ex 8544 19 90 ex 9001 10 10 ex 9001 10 90 ex 9001 20 00 ex 9001 90 90 ex 9002 11 00 ex 9013 80 00 Material consisting of a polarizing film , supported on one or both sides by transparent material Octagonal Fresnel lens of acrylic resin unmounted , for use in overhead projectors ( a ) Adjustable lens unit , having a focal length of between 115 and 140 mm , a diameter of not less than 120 mm and not more than 130 mm, and comprising a combination of between four and eight glass or methacrylic lenses , each lens coated on at least one side with a magnesium fluoride layer, for use in the manufacture of video projectors ( a ) Liquid crystal devices (LCDs) consisting of a layer of liquid crystals between two glass sheets or plates, with a minimum of seven and a maximum of 120 figures or letters , whose exterior dimensions are :  52 x 22 mm, or  67x27 mm , or  63 x 22 mm, or  18,5x52 mm , or  18,5x61 mm, or  73,7x55,8 mm , with not more than 192 connecting pins or contact areas , for use in the manufacture of calculators ( a ) Heart valves and parts thereof Receivers of hearing aids , contained in a housing the external dimensions of which excluding connecting points do not exceed 5x6x8 mm ex 9021 30 90 ex 9021 90 10 ( a ) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 30 . 6 . 88No L 164 / 82 Official Journal of the European Communities CN code Description Rate of autonomous duty ( % ) ex 9021 90 90 Reading appliances for the visually handicapped, in which a miniature camera using photo-transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessoires 0 ex 9021 90 90 Portable reading appliance for the visually handicapped , in which a fibre-optic camera transmits a magnified image on to a display screen , and parts thereof 3 ex 9110 12 00 Assembly consisting of a printed circuit on which are mounted one quartz oscillator, at least one watch circuit and at least one capacitor, of a thickness not exceeding 5 mm for the manufacture of products falling within Chapter 91 ( a ) 0 ex 9110 90 00 ex 9114 90 00 Assembly consisting of a printed circuit on which is mounted a watch circuit or a watch circuit and a quartz oscillator , with a thickness not exceeding 5 mm, for the manufacture of products falling within Chapter 91 (a) 0 ex 9608 91 00 Non-fibrous plastic pen-tips with an internal channel o ex 9613 90 00 Piezo-electric ignition mechanism 0 ( a) Control of the use for this special purpose shall be carried our pursuant to the relevant Community provisions .